Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 1 of 67




     EXHIBIT B
Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 2 of 67




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK


    CASEY CUNNINGHAM, et al.,

                                                  No. 1:16-C V-06525-PKC
             Plaintiffs,

    v.

    CORNELL UNIVERSITY, et al.


             Defendants.




                           Expert Report of Wendy Dominguez

                                    August 24, 2018




                                   CONFIDENTIAL




                                       1
     Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 3 of 67




                                              Table of Contents
I.       Engagement                                                                         3

II.      Compensation                                                                       3

III.     Qualifications and Experience                                                      3

IV.      Executive Summary                                                                  8

V.       Prudent Fiduciary Practices                                                        8

         A. Plan fiduciary governance                                                       9

         B. Investment Policy Statements                                                   10

         C. The development of a streamlined investment menu                               11


         D. Due diligence in the selection,   monitoring and removal of plan investments   14

VI.      Factual Background                                                                15

VII.     The Cornell Fiduciaries failed to implement a prudent fiduciary governance
         structure.                                                                        29
VIII. The Plan fiduciaries failed to engage in a prudent due diligence process for the
      selection, monitoring and removal of Plan investments.                               31

         A. Failure to follow prudent fiduciary practices by creating a best of class
                 investment menu and map all assets to a single provider menu as of
                 September 1, 2010.                                                        31

         B.   Imprudent retention of underperforming and imprudent Plan investments
                as of September 1, 2010.                                                   40

         C. Retention of   underperforming and imprudent Plan investments as of July
                 2013                                                                      42

         D.   Maintaining higher -cost share classes of Plan investments                   44




                                                   2
  Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 4 of 67




        I.     Engagement

        1.     I       have been retained by Plaintiffs in this matter to provide expert analysis and

opinions related to the investment decisions and related matters relative to the Cornell University

Retirement Plan for the Employees of the Endowed Colleges at Ithaca, the Cornell University

Tax -Deferred Annuity Plan and the fiduciary process employed by the Cornell University, its

Retirement Plan Oversight Committee, the individual Cornell Defendants and CAPFINANCIAL

PARTNERS, LLC d /b /a CAPTRUST Financial Advisors in the selection, monitoring and

retention of investment options included in the Plans.

       H.      Compensation

       2.          I    am compensated at the rate of $450 per hour. My compensation is not

dependent on my opinions or on the outcome. My opinions on this matter are ongoing.                 I

specifically reserve the right to supplement, revise, or amend these opinions.

       3.      A list of the materials considered in this matter is attached hereto as Exhibit 1.

       III.    Qualifications and Experience

       4.      I       earned my BSBA in Finance from the University of Denver in 1991 graduating

"Magna Cum Laude." In addition,          I   also earned a Master of Business Administration from the

University of Denver in 1992.

       5.      I       have over 25 years of experience in financial services, including investment

consulting for retirement plans, and specifically 403(b) plans.

       6.      I       am President and Co- Founder of Innovest Portfolio Solutions LLC, an

investment adviser registered with the Securities and Exchange Commission pursuant to the

Investment Advisers Act of 1940. The firm was founded in 1996. Innovest's institutional clients

include fiduciaries, trustees and investment committees of retirement plans, foundations,
    Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 5 of 67




endowments and nonprofit organizations. Innovest provides consulting services to over 200                        o
institutional clients with investment portfolios totaling over $18 billion.

        7.     At Innovest,    I   serve as an investment consultant providing investment services to

clients that include retirement plans, foundations and high net worth individuals.               I   am on the

Board of Managers of the firm and have final responsibility for all decisions regarding capital

markets expectations, investment strategies, portfolio management and investment products.

        8.     I    lead Innovest's Retirement Plan Practice Group, a specialized team that

identifies best practices and implements process improvements to maximize efficiencies for our

retirement plan clients. In 2014,       I   was named one of the 20 Most Influential Women in Benefit

Advising in the nation by Employee Benefit Adviser.             I   have been designated as one of the

Financial Times' Top 100 Women Financial Advisors.

        9.     I    am responsible for contract negotiation between many of our retirement plan

clients and their vendors. My views on investment cost control have been published in Pensions

&    Investments,     and   the National         Association of Government Defined Contribution

Administrators (NAGDCA).           I   have also authored a number of articles on fiduciary related

matters which have been published in several national publications. Additionally,            I   have been a

speaker at the Center for State and Local Government Excellence, a national conference in

Washington, DC, the Colorado Public Pension Conference and the Rocky Mountain Defined

Benefit Plan Conference, among others. In the Fall of 2018,           I   will be moderating a panel at the

National Association of Governmental Defined Contribution Plan Conference.

        10. Innovest consults to 125 defined contribution plans. Three           of our 403(b) plan clients

are some of the largest employers in               REDACTED               We have focused on 403(b) plan

consulting since 2007, when the IRS announced new regulations that we believed effectively



                                                       4
                                                                                                                 o
  Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 6 of 67




required most exempt 403(b) plans to comply with ERISA.. In September of 2006,               I   wrote an

article for The CPA Journal, entitled "The Disadvantages of Multiple Retirement Plan Vendors."

In 2007, Richard Todd from our firm wrote an article for INSIGHTS, the Association               of Benefit

Administrations, Inc. (ABA) Journal, Volume 12, Number           4,   Summer 2007, entitled "403(b)

Plans Should No Longer Be Ignored." In January of 2008, Rich Todd and           I   wrote an article in

Benefits and Compensation Digest entitled "Best Practices for 403(b) Plans." Li 2008, Rick

Rodgers from our firm wrote an article for The Contributor, published by the National

Association of Government Defined Contribution Administrators, Inc. (NAGDCA) entitled

"403(b) Plans Should Get Much Better Soon."

        11.   Not all of Innovest's 403(b) plan clients are governed by ERISA, because they are

offered by public entities. However, the plan rules are very similar and we use the same
                                                                                           REDACTED
processes, monitoring and fiduciary best practices to guide us. We currently have                  403(b)
                    REDACTED
clients, of which         are ERISA plans.

        12. Innovest scrutinizes share classes as a way to reduce costs. It is our goal in

selecting funds to minimize expenses paid by plan participants. Expenses are but one of many

criteria examined in identifying top quality products for our clients. In addition, we review each

recipient of investment expenses to ensure there is   a   reasonable balance between the amount of

compensation they receive and the services they provide to plan participants and the plan

sponsor.

       13. My firm has assisted plan sponsors with restructuring and                consolidating their

investment options and vendors for their retirement plans offered plan participants and

beneficiaries. For instance, as early as 2005, my firm assisted the     REDACTED      school district in

the country streamline their 403(b) plan and move from an insurance model to more of an
  Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 7 of 67




institutional 401(k) model. In 2008, the firm assisted a not-for -profit plan sponsor to establish an      o
ERISA 403(b) plan for their employees, including the designing and selection of an investment

menu.

        14. In 2011, we were retained by a not -for -profit plan sponsor to assist the client in

designing and selection an investment menu. We also assisted a large university for their ERISA

403(b) plan to implement a new lower -cost institutional investment menu from a variety of fund

families. During that year, we also assisted another 403(b) plan sponsor in moving from an

annuity platform to a mutual fund platform lower costs to plan participants.

        15. As another example, in 2014, Innovest assisted a large public university consolidate

its 403(b) plan providers from eight to single provider. Total plan assets were greater than $500

million. The plan moved from individual contracts to a modern plan sponsor agreement. During

that year, Innovest also was retained by a REDACTED school district to evaluate their current

403(b) plan design and system. At the time, the client had six different 403(b) providers and a
                                                                                                           o
total of 481 proprietary investment options. Through this process, the client transitioned to a

single 403(b) provider with a nonproprietary investment menu. The process resulted in price

reduction for both administrative and investment fees. Innovest assisted another large public

school system to move from a proprietary investment option menu to low cost institutional

investment menu with the same recordkeeper.

        16. In 2017, we were retained by a public university to assist them in consolidating       their

403(b) plan providers to a single recordkeeper and an institutional investment menu. During that
                                                                                        REDACTED
year, Innovest also was retained by one of the largest public school systems in

REDACTED   to assist them in consolidated their 403(b) plan providers to a single provider and

create an institutional investment menu.



                                                 6
                                                                                                           o
  Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 8 of 67




        17.    Innovest has been recognized in numerous publications including:

               PlanAdviser, Top 100 Retirement Plan Advisers of the Year, 2018, 2016, 2015,
               2014
               National Association of Plan Advisors, Top DC Advisor Firm, 2017
               Pension & Investments, Best Places to Work in the Nation, 2017, 2016 and 2014
               Financial Times, Top Registered Investment Advisers, 2016
               Employee Benefit Adviser, Most Influential Women in Benefit Advising (Innovest
               President Wendy Dominguez), 2016, 2014
               Pension & Investments, Eddy Award, 2016
               PLAN SPONSOR, The Retirement Plan Adviser Team of the Year, 2014 to 2015
               Financial Advisor, Top National Financial Advisor, #23 in the nation, 2014
               Denver Business Journal, Best Places to Work, 2013
               Financial Advisor, Top National RIAs, 2012
               NABCAP, Premier Advisors, 2009, 2010, 2011, 2012, 2013, 2014

        18.    In March 2016, Innovest received an Eddy award from Pensions       and Investments

recognizing our work with a large University's 403(b) plan on their retirement plan conversion

communication to participants. As a result of our collaborative communication efforts, the

University now offers modern and streamlined plans to its faculty and staff.

        19.    In September 2014, Innovest was selected as the Retirement Plan Adviser Team

of the Year in the nation by PLANSPONSOR, one of the most prestigious awards               in the

retirement plan business. The nomination by our clients and their vendors and selection by our

industry colleagues for this prestigious award displays our thought leadership in retirement plan

consulting, our commitment to our clients, and our proven expertise in implementing custom

solutions to best meet client's unique needs.

       20.     I   was appointed by Governor Hickenlooper to serve on the Metropolitan State

University Board of Trustees in 2016.

       21.     I   was appointed to the Advisory Council of the University of Denver Reimann

School of Finance in 2018.

       22.     A copy of my curriculum vitae is attached hereto as Exhibit 2.


                                                7
  Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 9 of 67




        23.    1   have never previously testified at trial or by deposition as an expert witness.          o
        IV.    Executive Summary

        24.    Cornell's failure to remove the CREF Stock Account and the TIAA Real Estate

Account as of September       1,   2010 and map those assets to their default mapping fund caused the

Plans losses of $202,078,109.32 for the CREF Stock Account and $3,936,875.74.

        25.    Comell's failure to create a single best of class line up as of September       1,    2010

and map all other assets in the Plans to that line up (with the exception of CREF Stock Account

and TIAA Real Estate Account noted above) caused the Plans losses of $124,707,240 for the

Fidelity investments   in   the Plans and $39,811,544.24.

        26.    Cornell's failure to conduct any investment monitoring and to remove

underperforming funds, funds inappropriate for the Plans and funds without a sufficient

performance history cause the Plans losses of

        27.    Cornell's failure to follow the recommendation of CAPTRUST on July 31, 2013
                                                                                                            o
and remove underperforming funds, non -scored funds and inappropriate funds from the Plans

cause the Plans losses of $148,651,884.

        28.    Had the Cornell Defendants provided the lower -cost share classes of these TIAA-

CREF mutual fund options from August 17, 2010 through December 31, 2011, and using the

investment returns of lower -cost shares to account for lost investment opportunity, the Plans

suffered $336,577 in losses.

V.   Prudent Fiduciary Practices

        29.    A fiduciary of a defined contribution plan subject to the Employee Retirement

Income Security Act of 1974 ("ERISA ") is held to strict fiduciary standards under ERISA. The

fiduciary must "discharge his duties with respect to a plan solely in the interest of the participants



                                                     8
                                                                                                            o
    Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 10 of 67




and beneficiaries. "r One must act "for the exclusive purpose" of "providing benefits to

participants and their beneficiaries" and "defraying reasonable expenses of administering the

plan"? Of critical importance when making investment decisions, the fiduciary must act "with

the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent

man acting in a like capacity and familiar with such matters would use in the conduct of an

enterprise of a like character and with like aims ".3 This means fiduciaries are held to the standard

of    a   prudent financial expert. Throughout this report,             I   describe the actions of a "prudent

fiduciary ", which refer to the actions of plan fiduciaries acting under these standards.

           A.       Plan fiduciary governance

           30.      The fiduciary for a 403(b) plan must establish a clear and defined fiduciary

governance structure. This governance structure begins with the formation of a retirement plan

committee tasked with the oversight of plan investments and expenses charged to plan

participants for         investment      management and          administrative      services.    The roles       and

responsibilities of all parties involved should be clearly defined, acknowledged, and documented

in writing.4

           31.      The committee should meet on a regular and consistent basis, at least quarterly, to

make decisions related to the retirement plan. The committee should document all actions,

including what alternatives were considered, what data was used in making the decisions, what

action was taken, and the reasons for such action. The decisions should be documented in formal

meeting minutes approved by the committee, which represent the official record of the decision -

making process and provides the accurate reflection of the reasoned decisions of the fiduciaries.


    29 U.S.C. §1104(a)(1).
2
    29 U.S.C. § 1104(a)(1)(A).
3   29 U.S.C. §1104(a)(1)(8).
4   See, e.g., Fiduciary360, Prudent Practices for Investment Stewards, Practice S -1.2 (2007); see also Fiduciary360,
Prudent Practicesfor Investment Stewards, Practice S -1.2 (2011).

                                                           9
 Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 11 of 67




          32.     Documenting the fiduciary process is critical to prudent fiduciary practices. As                        o
the Department of Labor emphasized: "Prudence focuses on the process for making fiduciary

decisions. Therefore, it is wise to document decisions and the basis for those decisions. "5 To be

sure, "[c]areful documentation is critical in establishing procedural due diligence                 -a key factor
in   demonstrating good fiduciary practices. "6

          33.     The fiduciaries selected to serve on a fiduciary committee should have the

necessary qualifications and training to carry out their fiduciary responsibilities. They should be

free from conflicts of interests and able to attend regular meetings and have the desire and

willingness to serve in a fiduciary capacity on behalf of plan participants and beneficiaries.

          B.      Investment Policy Statements

          34.     It is an accepted and recognized prudent fiduciary practice for plan                fiduciaries to

adopt an Investment Policy Statement (IPS). The written IPS serves as the foundation for all

investment decisions for the retirement plan.
                                                                                                                          o
          35.     Fiduciaries following best practices will create a robust, clear and detailed IPS to

ensure that prudent decisions are made regarding the savings of plan participants. Following a

written IPS has an overwhelming impact on long -term fiduciary process. A written IPS provides

appropriate guidance on construction and ongoing management of a 403(b) plan, providing

consistency and guidance to new fiduciaries. This is because the IPS represents the standards set

by the fiduciary to govern its conduct. It is a document that should provide the framework so that

consistent decisions are made, today and in the future.

  Dept. Of Labor, Meeting your Fiduciary Responsibilities, p. 2, https: //www.dol.gov /sites /default/files/ebsa/about-
ebsa/our- activities /resource-center /publ ications /meeti ng- you r- fiduciary -respon sibi l ities. pdf.
6 Vanguard, Best Practices for Plan Fiduciaries, p. 15,

https: //institutional. vanguard. com /iam/ pdf/BestPracticesP lanFiduciaries.pdf; see also id. p. 11 ( "Document all
committee actions and decisions. "); Mercer Investment Consulting, Inc., DC Fee Management-Mitigating
Fiduciary Risk and Maximizing Plan Performance, p. 7 ( "It is critically important that plan fiduciaries address their
responsibilities around DC plan fees, document their efforts through committee minutes or other official
records... ").

                                                          10
                                                                                                                          0
 Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 12 of 67




           36.       The IPS must clearly set criteria for how a fund is initially included, monitored,

removed and replaced in the plan.          It   should outline the due diligence criteria of candidate funds.

           37.       The IPS should include the operating procedures            in   the event of sequentially

deteriorating funds so the preparation of removing and replacing funds is smooth. In my

experience, if an actively managed fund does not have a minimum three years of performance

history,    it   would not get through any reasonable due diligence screening process. Five years of

performance history would be optimal.

           38.       If an IPS   is adopted by the fiduciaries, they must follow its terms and ensure that

they are continuously monitoring the requirements of the IPS. Failing to follow the terms of the

IPS is evidence that they failed to employ a prudent investment process because they violated the

standards they adopted to govern their conduct. The fiduciaries must sufficiently document a

departure from the IPS's terms and explain that course of action. The IPS should be formally

reviewed annually.

           C.        The development of a streamlined investment menu

           39.      In my experience, a prudent fiduciary conducts appropriate due diligence to

develop an investment menu from which plan participants invest their retirement savings. This is

a fundamental step that any prudent fiduciary must undertake when overseeing a defined

contribution plan.

           40.      In developing an investment menu, a prudent fiduciary seeks to create a balanced

well -diversified menu from which a full range of portfolios may be built. In my experience, our

firm recommends a streamlined investment menu with coverage over major asset classes,

including domestic equity (small -, mid -, and large -cap), international equity, fixed income, and

target date or asset allocation funds.              It is   recommended, particularly for domestic (Large



                                                            1l
 Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 13 of 67




Company Blend) and international (Foreign Large Blends) equity, to offer passively managed

investment options for core options to complement any actively managed funds that are included

within growth or value investment strategies for the same asset class.

                                                                  T   r   iced Menu    Construction

                                                                            Maau   .0 .oYtsr+r**;


       Eroad Fixed Income                                                    DomestvsEquity

                                                  Value                            Core                     Grow th
   Core Fixed          Cote Fixed                                                                                            Real   Esta:?
 IncometActive)   Income(Passr:a)
                                            Large Cap Va4.te                  Latge Cap Core          Large Cap t_`itc.ath

   lighYield          Stable Value



   9Gttatanteed Lifetime Income              Mid Cap Value                     Mid Cap   Cxe            (did Cap Gror;rh




   Guaranteed Lik_.time Income
                                            SmailCapGtoxth                    Small Cap Core          Small Cap Glow th
                                       u5




                                                                            international Equity
                                                  Value                            Core                     Growth


                                            International Value              InternatienalCcxe        InternationafGrowth



                                                                                Ti
                                                                                aer.     Date



                                                                                Target Date



                                                                              Custom Models


                                                                              Custorrr Models




                41.           To the extent an actively managed fund is selected for inclusion or retention in an

investment lineup, the fiduciary must make a reasoned determination that the actively managed

fund is likely to generate returns in excess of the benchmark index and fees in subsequent

periods. A strong justification must be demonstrated because a passive lineup generates a market

return at a lower fee. There is no justification for undertaking the tracking error and higher fees

through active management if the goal is simply to match the benchmark.

                42.            Sector funds that are concentrated to a specific industry sector (e.g., healthcare,

utilities, natural resources and precious metals) are not recommended to be offered within the

core investment menu. These investments lack diversification and exhibit higher volatility than

the traditional investment strategies employed in the recommended asset classes and investment

                                                                                     12
     Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 14 of 67




styles outlined above. They also tend to have higher expenses than core investment options that

are deemed suitable for participants to create a diversified portfolio.

          43.    The streamlined investment menu is structured in a multiple tiered structure. Tier

I    includes target date investments for investors who desire a simple diversified approach to

investment. Tier II include the "core" investments for investors who want a more hands -on

investing style. And for those investors who want an expanded choice of investments, Tier         3


provides a self-directed brokerage option through the recordkeeper that allows access to

thousands of available options. In my experience, only 2-3% of plan participants (as measured

by assets) elect a brokerage option.

          44.    hi creating an investment menu, an analysis of qualitative and quantitative factors

is   conducted for available candidates to identify a single best of class investment for each asset

class and investment style deemed suitable for the menu. In my experience, a best of class

investment menu benefits employees in making their investment decisions and assists the

committee in fulfilling their fiduciary responsibilities in overseeing plan investments.

          45.    When recommending an investment menu, prudent fiduciaries select quality, low

cost investment options. An open architecture with no proprietary fund requirement is always the

prudent course of action. A prudent fiduciary would not allow a plan's recordkeeper to place

their proprietary funds in the investment menu without conducting a proper due diligence

process.

         46.     When multiple share classes are available for a given investment option, a prudent

fiduciary selects the lowest cost share class available. This is because mutual funds issue

multiple share classes that provide the same underlying investment pool but that deduct different

amounts of expenses from the pool. The only difference between institutional and retail shares is



                                                  13
 Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 15 of 67




the fees that are deducted from participant accounts. Because institutional shares have lower               0
expenses, plan participants experience greater investment returns as a result.

       47.     Very large plans (plans in excess of $1 billion) have an even greater ability to

reduce investment expenses. For example, the Vanguard Institutional Index Instl Fund (VINIX)

has an expense ratio of 0.04 %. The Vanguard histitutional Index Instl Plus Fund (VIIIX), which

has the identical underlying portfolio of the Index Instl Fund, but a minimum of $100 million in

that share class, has an expense ratio of 0.02 %. Therefore, streamlining investment to a single

best of class line up creates the opportunity for very large plans to further reduce costs.

       48.     Once a well -diversified menu            is   approved, a prudent fiduciary removes any

investment options that were previously included in the plan that were not selected for inclusion

in the recommended menu. In my experience, the assets               of the removed funds would then be

mapped to the best in class fund in the same asset class, and to the extent there is no comparable

asset class in the recommended menu, mapped to the qualified default investment alternative.
                                                                                                            o
       D.      Due diligence in the selection, monitoring and removal of plan investments

       49.     A fiduciary must engage in a prudent and thorough process for the selection,

monitoring and retention of investment options provided to plan participants. This process must

be followed for each investment option included in the plan.

        50.    To appropriately evaluate an actively managed fund for potential inclusion within

a plan, a prudent fiduciary would perform an evaluation             of the fund's annualized and rolling

historical performance over   1   -, 3 -, 5 -,   and 10 -year periods, peer group rankings, risk metrics,

expenses, and other quantitative and qualitative measures.

       51.     When monitoring investment options, standard fiduciary practices include

thoroughly evaluating an investment option's performance on a quarterly basis. For actively



                                                        14
                                                                                                            o
        Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 16 of 67




    managed funds, time- weighted returns and volatility of returns must be evaluated over a variety

    of time periods, including rolling three -year period, and must compare favorably with the

    performance of the appropriate benchmark index or passively managed equivalent. An analysis

    of qualitative factors must also be considered.

             52.    Certain events may trigger additional due diligence of an investment option by a

    fiduciary to determine whether the options should be maintained. These events must be recorded

    and evaluated, and may include personnel turnover in the fund management, changes in

    investment style of the portfolio, and failure to adhere to the stated investment approach or

    strategy. Sector funds may be especially sensitive to external triggering events, such as new

    regulations, legislation or political activities.

             53.    The fiduciary of the defined contribution plan may engage the services of an

    investment consultant to assist in the oversight of plan investments. The fiduciary must not

    blindly rely on the advice of a consultant in carrying out its fiduciary obligations. It must

    carefully monitor the performance of the consultant on an ongoing basis. The fiduciary must

    have a level of familiarity with performance measures and other metrics used by the consultant

    to evaluate fund options. Without this understanding, fiduciaries are unable to make informed

    decisions to ensure the plan maintains prudent investment alternatives. When a fiduciary chooses

    not to follow the investment recommendations from the consultant, the fiduciary must document

    its reasoned decision for its actions.

             VI.    Factual Background

             54.    The Cornell University Retirement Plan for the Employees of the Endowed

    Colleges at Ithaca ( "CURP" or "Retirement Plan ") is a 403(b) plan.' Cornell's Board of Trustees



        CORNELL027154.
)   7



                                                        15
    Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 17 of 67




serves as the fiduciary for the CURP.8 The Cornell University Tax -Deferred Annuity Plan             o
( "TDA   Plan ") is a 403(b) plan.9 The CURP and TDA will collectively referred to as the "Plans."

Cornell's Board of Trustees serves as the fiduciary for the CURP.10 As of April 7, 2011,

Cornell's Board of Trustees delegated oversight authority to the Retirement Plan Oversight

Committee ("RPOC" ).     1   The RPOC Charter states that the Chair of the RPOC shall at all times

be the Vice President for Human Resources of Cornell University, "who shall determine the

number of other RPOC members and appoint all of the other RPOC members. "12 Mary

Opperman has at all relevant time served as the Chair of the RPOC. CAPFINANCIAL Partners,

LLC, d/b /a CAPTRUST Financial Advisors ( "CAPTRUST ") served as a fiduciary to the Plan.

CAPTRUST Investment Advisors Barry Schmitt and Jim Strodel served as the main contacts

with the RPOC and attended RPOC meetings on behalf of CAPTRUST. As of September 30,

2010 the CURP had $1,113,957.436.11 in assets invested with TIAA and $261,946,407.49 in

invested with Fidelity. As of September 30, 2010 the TDA Plan had $574,218,461.53 in invested
                                                                                                     o
with TIAA and $254,116,771.10 in assets invested with Fidelity.

         55.    Prior to the delegation of the Plans' oversight authority to the RPOC, on May 28,

2010 Cornell's internal auditing firm for the Plans, TCBA Watson Rice LLP (a firm that also

provides investment advisory services to 403(b) plans) identified in a Report to the Plan

Administrators (Cornell's Board of Trustees) that the Retirement Plan had a deficient internal

control.13 The internal control deficiency noted was that "[t]he plan has not adopted a formal

investment policy. ERISA imposes a fiduciary responsibility requiring a plan, among other



8  CORNELL027154.
9
   CORNELL027163.
1°
    CORNELL027163.
11
    CORNELLO19448.
12 CORNELLO19448.

° CORNELL025340.

                                                  16
                                                                                                     0
         Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 18 of 67




    nthings, to manage plan assets solely in the interest of participants and beneficiaries and diversify

    investments to minimize the risk of large losses. "14

              56.       The RPOC held its first meeting on November 29, 2010. At the meeting, the

    RPOC did not conduct any investment monitoring or review.15

              57.       On April 7, 2011, the Executive Committee of the Board of Trustees approved a

    charter to create the RPOC.16 The charter charged the RPOC with "the development, adoption

    and implementation of an Investment Policy Statement (`IPS') for the Plans, and the selection

    and monitoring of investment options for the Plans consistent with the IPS." 17 The primary

    duties of the RPOC were to "provide policy oversight for the selection of investment options for

    the plans by means of the IPS, and establish criteria to review and monitor the investment

    performance of the investment option, and update the IPS as required. "ls

              58.       In 2011, the RPOC met two times as a group for a total   of two hours and twelve
C   minutes (2:12) for the year. At the meetings, the RPOC did not conduct any investment

    monitoring or review.19 Cornell retained CAPTRUST as its Investment Advisor as of December

    8, 2011 20      CAPTRUST's agreement with Cornell indicates that it will provide plan level advice,

    investment menu development and ongoing investment due diligence, among other things. 21 The

    agreement further states that " CAPTRUST will provide specific investment advice to Client in

    respect to the Plans; however, Client acknowledges that it has retained, and will exercise, final

    decision -making authority and responsibility for the implementation of any recommendations

    made to the Client by CAPTRUST. CAPTRUST will serve as a fiduciary as defined by ERISA

    14
         CORNELL025340.
    15   CORNELL021932.
    16   CORNELL019448.
    12
         CORNELL019448.
    IB
         CORNELL019448.
    19   CORNELL021930; CORNELL021931
    20   CAPTR_0000001.
    21
         CAPTR 0000001.

                                                       17
     Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 19 of 67




§3(21)(A)(ii) with regard to the selection of investment manager(s) or mutual funds(s) available          o
to the Plans within the platform provided by the Plan's Administrator. "22 The agreement

indicates that CAPTRUST's fee was a $165,000 flat annual fee in year          1    and $125,000 plus an

annual adjustment of 5% from year 2 forward.23

          59.   The first meeting CAPTRUST attended was on January 11, 2012. At the meeting,

CAPTRUST noted that "TIAA -CREF has several redundant asset classes as well as

underperforming accounts. Fidelity current offering (180+ funds) has significant redundancy,
                                                                                  "24
many underperforming accounts and too many choices in general....                       CAPTRUST noted

that "[c]unently there is a limited process in place to make investment decisions, "' and that there

was a "[f]iduciary obligation to effectively select, monitor, and communicate investment options

available to plan participants. "25 CAPTRUST further noted that "TIAA -CREF, as well as most

providers, offers an open investment architecture in order to create a "best in class" fund line up.

Recommendation would be to create a `best in class' fund line up within TIAA -CREF's
                                                                                                          o
investment structure.... Asset class overlap    - our   recommendation would be to streamline the

investment structure to eliminate overlap of funds which causes confusion to faculty and staff."26

With respect to the Fidelity funds in the Plans, CAPTRUST noted that "Fidelity offers an open

investment architecture in order to create a `best in class' fund line up. Recommendation would

be to create a `best in class' fund line up within Fidelity's investment structure. "27

          60.   CAPTRUST noted that Fidelity had "[s]lightly higher overall expense due to

active management philoso phy "28 and "[s]ignificant Asset class overlap -our recommendation


22
     CAPTR_0000001.
23
     CAPTR_0000001.
24   CAPTR0047903.
25
     CAPTR0047903.
26   CAPTR0047903.


                                                                                                          o
27
     CAPTR0047903.
28   CAPTR0047903.

                                                  18
         Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 20 of 67




0   would be to streamline the investment structure to eliminate overlap of funds which causes

    confusion to faculty and staff. For example, Fidelity offers Ithaca campus participants the choice

    of    21 Large Cap Growth Funds.i29    CAPTRUST indicated that the total average weighted

    expense was 0.51% for TIAA -CREF and 0.61% for Fidelity funds.30 CAPTRUST recommended

    the "[c]reation of a condensed and consolidated `tiered' investment structure consistent across

    plans and providers. "31 One of the advantages, according to CAPTRUST, was that the "[a]bility

    to negotiate fees is enhanced. "32 CAPTRUST further recommended a "[s]treamlined fund line up

    across three vendors using `best in class' fund structure[.] "33 This would result in the

    "[e]limination of overlap[, and] [e]limination of underperforming funds ... "34 CAPTRUST

    indicated that the negatives of staying with the status quo would be "[c]ontinued participant

    confusion[,] [d]isparate fund structure[,] [c]omplex and inefficient investment due diligence[,]

    [f]iduciary oversight more difficult [and] [c]ontinued disjointed administration[] "35 The RPOC

0   noted that their goals for the next several months included, among other things, "implementation

    of Investment Policy Statement (IPS), investment menu redesign for TIAA -CREF, Fidelity and

    Vanguard; understanding plan expenses and methodology for monitoring plan investments in the

    future, and fee benchmarking. "36

              61.    As of April 13, 2012, CAPTRUST indicated to Cornell that their fund analysis

    methodology would evaluate both quantitative and qualitative factors such as risk, style,

    expenses and management issues 37 CAPTRUST also noted that "[r]esearch indicates the impact


     29CAPTR_0047903.
    3°
       CAPTR_0047903.
    31 CAPTR_0047903.
    32
         CAPTR0047903.
    33
         CAPTR0047903.
    34   CAPTR_0047903
    35
         CAPTR0047903.
    36
         CAPTR0047903.

0   37
         CAPTR 0047903.

                                                   19
     Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 21 of 67




of `choice overload' Choice overload suggests that the more options participants have, the more           o
likely they are to become overwhelmed and moved towards inaction lowering participation rates

and /or resulting in poor asset allocation. "38

          62.    On July 24, 2012, CAPTRUST presented initial asset class recommendations.39

CAPTRUST recommended the use of              a    passive US Core Bond, passive Large Cap Blend,

passive Small to Mid -Cap Blend and passive Developed Market Index 40 CAPTRUST

recommended that sector funds would only be available through           a   brokerage window.41

          63.    On November 19, 2012 the RPOC adopted an Investment Policy Statement

( "IPS   ")-approximately   two years and six months after Cornell was notified by an outside

auditor that the lack of an IPS was an internal control deficiency. CAPTRUST proposed that

Cornell retain 23 investment choices and noted under the proposed outcome "[m]anageable due

diligence for RPOC".42

          64.    The IPS was signed by Mary Opperman on November 28, 2012.43 The IPS
                                                                                                          o
provides that it is "designed to provide meaningful director for the Investment Fiduciaries of the

Institution and the designated Investment Consultant in the management of Plan investments."

The IPS, among other things the IPS, "[i]dentifies appropriate investment asset classes for

inclusion in the Plans' menus of alternatives; [e]stablishes a prudent process for selecting

appropriate investment alternatives to be made available for participant direction;                 ...

[e]stablishes a prudent process by which selected investment alternatives generally will be
                                                    "44
monitored for compliance with this IPS ...                The IPS further provides that the RPOC "as an


38   CAPTR_0047903.
39
     CORNELL019443.
40   CORNELL019443.
41   CORNELLO19443.
42
     CORNELL022229.


                                                                                                          o
43
     CORNELL013763.
44
     CORNELL013763.

                                                     20
     Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 22 of 67




Investment Fiduciary, has the responsibility to select the array of investment alternatives to be

made available for participant investment and then provide on-going oversight of those

investment alternatives[,] "45 and that "[t]he Committee will review the Plans' investment

alternatives following the regimen outlined below in this IPS. "46

         65.       The IPS provides the quantitative and qualitative standards for selection and

retention of investment options within the Plans.47 Among other things, "[t]he expense ratio for a

given investment should, in most cases, fall below the average expense ratio for the peer group.

... investment managers generally will be expected to maintain a broadly diversified portfolio

and will be expected to avoid unreasonable overweighting in a given investment, industry or

sector. Volatility, as measured by Standard Deviation, should be within reasonable ranges for the

given peer group. Other risk measures, including Sharpe ration, M2 and beta, may be used as

well. ... [w]ith few exceptions, all actively managed investments should rank in the top 50% of

their given peer group for the    3   or   5   year annualized period at the time of their selection. "48

Investments were to be reviewed, "generally on         a   quarterly basis. "49

         66.      The RPOC did not meet for an eight -month period from November 19, 2012 until

July 31, 2013. On June 28, 2013, CAPTRUST advisor Jim Strodel drafted an internal e-mail

indicating that "we have been asked by Cornell to provide some type of interim investment

review to their Committee."50 On July 2, 2013, CAPTRUST's Senior Director of Investment

Research drafted an internal e-mail stating "Jim /Barry            -   Is this the meeting we need to have

some sort of quant review on their 5,000 funds ? "51 The next day, July 3, 2013, CAPTRUST


45 CORNELL013763.
46 CORNELL013763.
47
   CORNELL013763.
48 CORNELL013763.
49
   CORNELL013763.
50 CAPTR0053223.
51
     CAPTR   0053254.

                                                      21
     Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 23 of 67




Investment Advisor Barry Schmitt wrote in response that "We should probably have a quick call           o
to discuss. We are simply trying to provide some `fiduciary cover' until the fund consolidations

occur.s52 Barry Schmitt further wrote that "[t]o put this in perspective, we were hired in

December 2011 and we have yet to do a review AND the recommended fund menu that will be

delivered at the end of July [2013] may not be implemented until mid -2014 (or later). "53

          67.    On July 15, 2013, CAPTRUST, via its Investment Advisor Barry Schmitt, wrote

in a presentation given to the University of Maine that in the current 403(b) landscape "[c]urrent

multiple vendor, unconstrained fund line -up environment makes it nearly impossible for plan

fiduciaries to fulfill fiduciary obligations. "54 The report to the University of Maine further noted

that plan oversight included "[f]ollowing a prudent process for the selection & monitoring of

investments[.] "55 CAPTRUST also wrote to the University of Maine in July 2013 that there were

benefits to creating a best in class investment menu and that in doing so "[f]unds will be

proactively evaluated and replaced as appropriate given quantitative, qualitative and /or style
                                                                                                        o
purity concerns.s55

          68.    On July 31, 2013, CAPTRUST provided a quantitative only review of the Plans'

investment options.57 CAPTRUST provided a dashboard document listing 359 fund. The

presentation was contrary to what CAPTRUST indicated was their full review process on April

13, 2012. Additionally,   CAPTRUST did not provide any underlying performance data to the

RPOC Committee that would allow the RPOC to perform an informed review of the color coded

indicators on the dashboard. In contrast, on July 15, 2013, CAPTRUST provided the University



52
     CAPTR_0053254.
53   CAPTR0053254.
54   EX176.
55
     EX176.


                                                                                                        o
56
     EX17G.
57
     CORNELL020122.

                                                 22
         Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 24 of 67




    of Maine with underlying performance data for Maine's funds labeled as "FUND FACTS

    SHEETS & COMPARISONS. "58 These fund fact sheets given to the University of Maine, but

    not to Cornell's RPOC during the same period, gave a short narrative analysis of each fund and

    several key performance measures. The comparisons document gave side by side performance

    measures for each asset class within the University of Maine's plan that would assist Maine's

    oversight committee to evaluate like investment options that were readily available within the

    plan. This critical information for independent evaluation was not given to the RPOC until 2017.

             69.      CAPTRUST's quantitative only analysis revealed that one hundred five funds in

    the Plans, representing $927,138,983               in   assets, raised quantitative factor concerns, i.e.

    performance, style and /or expense deficiencies. Funds on the Fidelity platform represented

    $222,336,941 of this amount. Funds on the TIAA platform represented $704,802,042 of this

    amount. Eighteen of the funds in the quantitative analysis did not include any performance

o   indicators, representing $75,725,949 in assets at the time of the presentation. These funds are

    represented with an A in Exhibit 3. Sixteen funds were marked as failing quantitative criteria,

    representing $45,778,096 in assets. These funds are represented with a B in Exhibit 3. Thirty-

    three trailed in several performance categories, partially failing the quantitative criteria and

    representing $619,944,873 in assets. These funds are represented with a C in Exhibit 3. Thirty -

    eight additional funds noted a yellow in a performance area,59 but do not provide any underlying




    58 EX176.
    59
       CAPTRUST indicates on one of its later presentations to Cornell and to the University of Maine that a yellow
    triangle in a performance area means the following: 3/5 Year Risk - adjusted performance. The investment
    option's 3 or 5 year Annualized Risk Adjusted Performance falls below the 50'h percentile of the peer group. 3/5
    Year Performance v. Peers. The Investment option's 3 or 5 year Annualized Peer Relative Performance falls
    below the 50th percentile of the peer group. Comell's IPS states that "[Wjith few exceptions, all actively managed
    investments should rank in the top 50% of their given peer group for the 3 or 5 years annualized period at the time of
    their selection. 3/5 Year Style. The investment option's 3 or 5 year R- Squared measure falls below the absolute
    threshold set per asset class. 3/5 Year Confidence. The investment option's 3 or 5 year Confidence Rating falls
    below the 50'h percentile of the peer group. CORNELL015005; EX179; EX002_CORNELL013763.

                                                             23
     Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 25 of 67




performance data to evaluate the underperformance , representing $185,690,065   in assets.60   These   o
funds are represented with a D in Exhibit 3. Simultaneously, on July 15, 2013, CAPTRUST

recommended that the University of Maine consider a replacement for TIAA -CREF Lg -Cap Val-

Inst,61 which is a fund     CAPTRUST listed as yellow performance in      3 -year   risk adjusted

performance.62 CAPTRUST also recommended freezing contributions to six annuity options.

These funds are represented with a E in Exhibit 3. These annuities represented an additional

$395,854,441    in    assets at the time of the presentation. Cornell took no action on these

recommendations. Simultaneously, on July 15, 2013, CAPTRUST recommended that the

University of Maine consider elimination of the CREF Inflation- Linked Bond and CREF Global

Equities.63 CAPTRUST recommended that the University of Maine freeze contributions to

CREF Growth, CREF Global Equities and CREF Equity.64 Total expense ratio that are in excess

of the weighted average are marked    in   yellow on Exhibit 3. CAPTRUST recommended that the

RPOC consider the replacement of all funds on the Fidelity platform except for Fidelity Freedom
                                                                                                       o
Funds (Target Date Funds), PIMCO Total Return (PTTRX) and Fidelity Contrafund K

(FCNKX).65 CAPTRUST recommended that the RPOC either consider the replacement or

freezing of all funds on the TIAA platform except TIAA -CREF Money Market (TCIXX), TIAA

Traditional, CREF Social Choice, TIAA -CREF Target Date Funds, CREF Stock, T. Rowe Price

Large Company Growth, American EuroPac Growth and TIAA Real Estate.66




60   CORNELL020122.
G1   EX176.
62
     CORNELL020122.
63   EX176.
G4   EX176.


                                                                                                       o
bs
     CORNELL020122.
66
     CORNELL020122.

                                                 24
          Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 26 of 67




              70.    On July 31, 2014 CAPTRUST provided a "RE -CAP OF DECISIONS TO DATE

     - ASSET CLASS         REPRESENTATION. "67 The menu construction objectives included, among

     other things, "[i]nclude current investments that are appropriate and meet criteria established

     within the IPS. "G8 CAPTRUST also observed that the Plans' current available investment options

     contained "[s]ector funds and boutique asset classes[.] "69 CAPTRUST noted that its quantitative

     analysis   "based on analytics in the Investment Policy Statement ...            [s]upports   the

     recommendation of reduced menu to `most appropriate' by asset class[.] "70

              71.    Subsequently, on September 3, 2014, CAPTRUST advisor Barry Schmitt noted in

     a presentation to the Investment Advisory Committee for Virginia Commonwealth University

     "PIMCO Total Return (Score of 74). Fund manager Bill Gross' performance has been volatile

     over the past few years, but long -term performance remains strong. CAPTRUST is encouraged

     to see recent performance pick up and view the new Deputy -CIO structure as a significant part of

0    that improvement. Recently exposure to emerging market debt has helped performance.

     CAPTRUST continues to monitor this fund closely given the significant changes that have taken

     place in 2014 (CIO resignation and various published articles about the firm). "71 On September

     3, 2014, Mr. Schmitt reported to Virginia Commonwealth University that "Fidelity Freedom

     Funds have a CAPTRUST score of 79 (out of 100). These target date funds demonstrated

     lagging performance issues in several underlying areas (commodities exposure and several large

     cap value managers), a recent portfolio manager change, and changes to the asset allocation

     structure. ... [.]"   On CAPTRUST's September 17, 2014 report to the RPOC, CAPTRUST

     indicated that the PIMCO Total Return and Fidelity Freedom Funds had overall ratings of

     67
        CORNELL020122.
     68 CORNELL020122.
     69 CORNELL020122.
     70 CORNELL020122.
     71
        EX177.
ol                                                  25
     Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 27 of 67




caution, with no underlying performance numbers.72 CAPTRUST testified that the methodology                       oi




for scoring using the appendix on the IPS is consistent and used as a Form document.73 In its

Quarterly Review to the University of Maine for the period ending September 30, 2014,

CAPTRUST indicated that the PIMCO Total Return had an overall score of 67 and should be

"considered for termination. "74

           72.     The RPOC did not ask for, and was not presented with any further monitoring

analysis until 14 months later on September 30, 2014. As of the September 2014 dashboard

presentation, one hundred forty -five (145) funds raised concerns in the review.

         73.       On October     1,   2014, investments selections were separated into three tiers by

vendor. Twenty -four funds made up Tier II for TIAA -CREF with a set of Lifecycle Index funds.

Twenty -one funds made up Tier II for Fidelity with a set of target date funds. Fidelity Tier II

included the PIMCO Total Return Fund and Fidelity Freedom Funds. Tier              I   and II for Fidelity

and TIAA continued to appear on the dashboard reports. The remaining funds were not deemed
                                                                                                             o
appropriate for Tiers     I   and II. The Cornell fiduciaries kept them in the Plans by creating a Tier

III. The remainder      of the fund that were sent to Tier III received no dashboard indicators that

were ever again presented to the RPOC, nor were they monitored. On December 3, 2014, after

the separation of investments into tiers, CAPTRUST provided the RPOC with funds fact sheets

for Tier   I   and II for the first time. CAPTRUST had the capability to provide these fact sheets to

the RPOC at the RPOC's first meeting. Barry Schmitt and Jim Strodel simply had to request the

underlying information from their internal teams.75 They did not do so.




72 EX177.
73
   Deposition of Barry Schmitt, 115:10- 116:3.
74 EX178.

rs Deposition of James Strodel, 128:18- 129:16.

                                                      26
                                                                                                             o
     Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 28 of 67




          74.    On December 3, 2013, the RPOC meeting minutes noted that "[i]n order to be

fully fiduciary prudent under existing regulatory guidance, Cornell should consider phasing out,

as     soon as may be practicable, all           investment funds Cornell will not monitor, and

encourage /facilitate the brokerage option for those participants affected[,] "76 and that "RPOC

and CAPTRUST will work on defining a process to make decisions on the funds currently found

in the Tier III menu of funds.. "77

          75.    ht April 2015, CAPTRUST internally created a spreadsheet indicating 106 funds

within the Plans failed the IPS; however, the internal spreadsheet was not shared with the

RPOC.78 The funds that failed because they were sector funds added an additional 31 investment

funds to the list of 111 options indicating performance problems as of July 31, 2013. The RPOC

did not meet as a full committee for a six (6) month period from December 3, 2014 until June 2,

2015. At the first meeting since selecting its best -in -class line up, the PIMCO Total Return fund

received an overall score of 67 and was marked consider for termination.79 As of June 2, 2015,

227 approximately 62 %, over $552 million, of plan participant assets on the Fidelity platform

remained in the unmonitored Tier      I1I.80   Approximately $725 million in plan participant assets on

the TIAA platform remained in the unmonitored Tier III. On December 15, 2015, CAPTRUST

noted that the RPOC decided in September 2015 to close and map funds that were failing

performance guidelines.81 It also noted that the RPOC decided to freeze contributions to Tier II

investment accounts to new hires, but subsequent to the meeting it was determined that this was

problematic, i.e. violated non -discrimination rules.82


 6   CAPTR_0013586.
" CAPTR_0013586.
J8   CAPTR0030017; CAPTR_0029773.
79
   CORNELLO15005.
80 CORNELLO15005.
81 CORNELLO11358.
82
   CORNELLO11358.

                                                      27
     Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 29 of 67




          76.     On March 31, 2016, CAPTRUST noted that funds in Tier III could be mapped to       o
Tier I and II for "both accumulations and future contributions. "83 On June 29, 2016, CAPTRUST

noted that the RPOC agreed in March 2016 to freeze all new contributions to the "approximately

130 funds on the Fidelity platform" by January 2017.84 The next meeting, on September 28,

2016, CAPTRUST noted that the 130 funds on the Fidelity platform would be closed to new

contributions in the spring of 2017.85 On December 12, 2016, the RPOC indicated that the

PIMCO Total Return Fund would be replaced with the Prudential Total Return Bond Fund.86

The RPOC further noted that it wanted to "[r]educe number of funds [in Tier III] to a

manageable level -50 or so feels appropriate[,] "87 and that "[flailing funds must be closed and

assets mapped. "88 The meeting materials also noted under the heading of "Process for

Monitoring/Closing Failing Funds" that the "IPS is clear about what constitutes an

underperforming funds, but we should discuss the creation of a Process to determine action to

take and timeline to allow regarding underperforming funds. "89 The RPOC did not have a
                                                                                                    o
process in place to remove an underperforming fund from its investment line up until December

2016 and that process was only put into place after the Chair of the RPOC openly inquired at the

June 29, 2016 meeting about what would be required to remove a fund.90 The RPOC wrote that

"[i]nactivity could create risk.s91 The RPOC then put forth general guidelines to consider when

terminating a fund noting that "[a]ssets will be mapped to like funds or target date funds (if no

like fund exists) if no action is taken [by a plan participant upon termination of the investment



81 CORNELL011361.
84 CORNELL013413.
85
   CAPTR_0006763.
86
   CAPTR_0008486.
87
   CAPTR_0008486.
88
   CAPTR_0008486.
89
     CAPTR0008486.
90   Deposition of Mary Opperman, 177:2-14; CAPTR0013565; CAPTR0008486.
71   CAPTR_0008486.

                                                   28
     Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 30 of 67




option]." The process would allow "at least 60 days advance notice to plan participants to allow

them to make movement themselves. "92

          77.    On or about January 17, 2017, the RPOC approved general guidelines for

mapping funds. The RPOC indicated they would "[b]ase mappings on the Morningstar

classification at time of mapping "93 but noted that "CAPTRUST's classification always

supersedes the Morningstar classification if applicable. "94 By the period ending September 30,

2017, $213 million in Tier III Fidelity assets had been mapped; $310 million in assets remained

in the   Tier III Fidelity line up and $784 million remained in the Tier III TIAA -CREF line up. By

the period ending March 31, 2018, $16 million in the Fidelity platform and $2 million on the

TIAA -CREF platform were in the self-directed brokerage window.

          78.    As of 2018, Cornell will monitor all remaining funds in Tier III.

          VII.   The Cornell Fiduciaries failed to implement a prudent fiduciary governance
                 structure.

          79.    Despite being instructed that an IPS served as an internal control for the

governance of the Plans, Cornell did not adopt the Plans' IPS for two and a half years. Once

adopted, the RPOC did not apply the IPS to the investments within the Plans for an additional

one and a half years.

          80.    The RPOC met sporadically, met for short periods of time, and failed to have

meetings for long periods of time. The Chair of the RPOC, along with many of its members,

stated they did not have any investment experience. The RPOC selected members who were too

busy to attend meetings. This is in stark contrast to Cornell's Investment Committee, responsible

for the University's endowment, that met quarterly for at least four hours and was staffed with



92 CAPTR_0008486.
93 CAPTR_0009705.
94 CAPTR 0009705.


                                                  29
 Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 31 of 67




over 20 investment professionals. The faculty and administrative staff serving Cornell's                o
Investment Committee made time to attend quarterly meetings.

         81.      The RPOC did not have a process in place to monitor funds until late in 2014. The

RPOC failed to follow CAPTRUST's recommendations on July 31, 2013 and failed to take any

action on the eighteen funds CAPTRUST listed as not being evaluated and the sixteen funds

listed   as    significantly failing quantitative criteria.   Instead, the RPOC       allowed   these

underperforming and mystery performance funds to remain in the Plans. The RPOC blindly

accepted CAPTRUST's failure to evaluate eighteen of the Plans' investments without being

provided any underlying data.

         82.      The RPOC did not have a process in place to remove an underperforming fund

until December 2016. This resulted in a failure to remove, or freeze future contributions to, a

significant number of identified underperforming funds and funds that failed the IPS in the Plans.

The RPOC continually demonstrated it did not have the capacity to remove underperforming
                                                                                                        0
funds despite being notified of funds with significant quantitative performance problems,

qualitative issues and funds that failed Cornell's IPS.

         83.      Overall, the RPOC meeting minutes do not reflect a reasoned decision -making

process; instead, the meeting minutes reflect a group with no decision -making process resulting

in indecision, delay and failure to act on information in a timely manner. For example, the RPOC

added the PIMCO Total Return Fund to Tier II on October         1,   2014 despite serious qualitative

issues with PIMCO that occurred in September 2014. CAPTRUST noted these issues in

September 2014 in meetings with other Universities as well. The RPOC meeting minutes do not

reflect any reasoned decision -making process to override concerns with that fund. There is no

indication that CAPTRUST advised the RPOC of Fidelity Freedom Funds performance issues as



                                                  30
                                                                                                        0
           Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 32 of 67




(Th   CAPTRUST had advised Virginia Commonwealth University during the same time period.

      Meeting minutes to not address the RPOC's analysis of why it included Fidelity Freedom Funds

      in the Tier II line -up when TIAA -CREF had a substantially similar product in the Plans that did

      not have the same performance concerns noted by CAPTRUST.

                 VIII. The Plan fiduciaries failed to engage in a prudent due diligence process for
                 the selection, monitoring and removal of Plan investments.

                 A.      Failure to follow prudent fiduciary practices by creating a best of class
                         investment menu and map all assets to a single provider menu as of
                         September 1, 2010.

                 84.     A prudent fiduciary would have implemented a Tier                 I   and II, best -in- class,

      investment menu for the Plans as of August 2010. Plan fiduciaries did not institute an investment

      menu until October I, 2014, and the recommended menu was provided for each vendor's

      platform. Implementing multiple investment menus across platforms is inconsistent with prudent

      fiduciary practices because a single investment line -up reduces duplication. Here, the two

      investment menus have the same 19 asset classes. The two investment menus had the exact same

      investment option for the following 12 assets classes: (1) Small Company Growth; (2) Small

      Company Blend; (3) Small Company Value; (4) Foreign Large Blend; (5) Foreign Large Value;

      (6) Medium Company Growth; (7) Medium Company Blend; (8) Medium Company Value; (9)

      Large Company Blend95; (10) Large Company Value; (11) Intermediate Corporate Bond;96 and

      (12) Short Term Bond. A single investment menu creates economies of scale and allows a plan

      to leverage plan assets to create more pricing efficiency, e.g., lower cost share classes. A single

      investment menu reduces plan participant confusion.




      95
           The TIAA platform additionally includes CREF Stock Account in the Large Company Blend asset class.
      96   The Fidelity platform additionally includes the PIMCO Total Return.

                                                              31
 Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 33 of 67




       85.      CAPTRUST informed the RPOC of the benefits of an investment menu redesign          o
and recommended removing nearly all funds currently in the Plans' platform.97

       86.      Cornell should have implemented a best -in -class investment menu at least as of

August 2010. The TIAA investment menu that Cornell ultimately implemented on October I,

2014 with the exception of CREF Stock, TIAA Real Estate, BlackRock Investment Grade Bond

Institutional Class and the Federated Short -Term Income Institutional (described below) offered

a reasonable investment menu as       of August 2010 that a prudent fiduciary would have

implemented. The acceptable menu that should have been implemented for the Cornell Plans as

of August 2010 is as follows:

             Small Company Growth                     Prudential Jennison Small Company Q

             Small Company Blend                      Vanguard Small Cap Index Ins

             Small Company Value                      Goldman Sachs Small Value Inst

          Foreign Large Bend                          Amer Funds EuroPac R6

                                                      Vanguard Total Intl Stock Index Admiral

          Foreign Large Value                         MFS International Value R5

          Medium Company Growth                       Eagle Mid Cap Growth R6

          Medium Company Blend                        Vanguard Mid Cap Index Ins

          Medium Company Value                        JHancock Disciplines Value Mid Cap R6

          Large Company Growth                        T Rowe Price Instl Large Cap Growth

          Large Company Blend                         Vanguard Inst Index

          Large Company Value                         MFS Value R5

          Target Date Funds                           TIAA -CREF Lifecycle



9' CAPTR 0047903.

                                               32
         Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 34 of 67




                    Target Date Funds                        TIAA-CREF Lifecycle Index

                    World Allocation                         CREF Social Choice Account

                    Intermediate Term Bond                   Vanguard Total Bond Market Index Inst

                    Capital Preservation                     TIAA Traditional - Retirement Annuity

                    Cash and Equivalents -                   CREF Money Market

                    Money Market



              87.       1   considered whether the TIAA investment menu asset class allocation

     represented a balanced, well -diversified menu from which a full range of portfolios may be built.

     I   also evaluated quantitative and qualitative measures as of August 2010 to determine whether

     the investments within each asset class represented were prudent. A snapshot of the analysis of

     these funds is included in Exhibit 4; however, the attached exhibit does not contain analysis for

     the BlackRock Investment Grade Bond, Federated Short -Term Income, CREF Stock Account

     and TIAA Real Estate Account, which are discussed below.

              88.      A prudent fiduciary would have mapped all funds to the best -in -class line up.

     Prudent fiduciaries would map eliminated funds to like asset classes within the best -in -class line

     up. When there is not a comparable asset class within the best -in -class line up eliminated

     investment options should be mapped to the QDIA, e.g., Fidelity Select Wireless should be

    mapped to the QDIA, Fidelity Large Cap Stock should be mapped to the Vanguard Institutional

    Index on the TIAA menu. In this case, the QDIA are target date funds. Cornell endorsed a

    similar process."




.   98   CORNELL027852.

                                                      33
  Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 35 of 67




       89.     The rationale for excluding the BlackRock Investment Grade Bond Fund, the

Federated Short -Term Income Fund, the CREF Stock Account, and the TIAA Real Estate

Account is set forth   in   the following paragraphs.

       BLACKROCK INVESTMENT GRADE BOND
        90.    As of August 2010, the BlackRock Investment Grade Bond Institutional did not

have a 3 -year track record. The fund was also relatively small with $272 million in assets. There

was high turnover in 2009 of 166 %.

        FEDERATED SHORT -TERM INCOME

        91.    As of August 2010, the Federated Short -Term Income Institutional was relatively

small with $929 million in assets. The funds nearly tripled in size from June 2009 to June 2010.

The fund had higher than average expense and performance in the 60th percentile against its

Morningstar peers for 10 -years ending June 30, 2010.

        CREF STOCK ACCOUNT

        92.     Variable annuities, which are almost identical to mutual funds when within a

403(b) plan, are not ideal for plan participants because of variable annuities' additional expense

structure. The CREF Stock Account is a variable annuity that persists from the time that 403(b)

plans only offered annuity products.

        93.     The CREF Stock Account is an actively managed variable annuity that invests in

a broadly diversified portfolio       of common stocks across all capitalizations and several asset

classes. As of December 31, 2009, the fund invested approximately 70% in domestic securities

and 30% in foreign securities.

        94.     Variable annuities, such as the CREF Stock Account, generally have a much

higher cost to plan participants than similar, readily available mutual funds. For example, the


                                                        34
     Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 36 of 67




CREF Stock Account is offered as a Large Company Blend99 (i.e., a fund that invests in large

cap domestic securities) to the Plans' participants on the TIAA platform.                     The CREF Stock

Account carried     a   0.49% expense ratio. A Large Company Blend, the Vanguard Total Stock

Market Index Institutional, carried a 0.05% expense ratio in 2010. Further, the Vanguard Total

International Stock Index Admiral,10° which provides investors with equity exposure to both

developed and emerging international economies, carries a 0.12% expense ratio. The CREF

Stock Account has four layers of fees -administration, management, mortality and expense, and

distribution fees. These fees are excessive, and the mortality and expense charge provides no

benefit for participants for the years it is paid prior to retirement.

         95.     TIAA set as its own benchmark for measuring the performance of the Stock

Account as a 70 %/30% blend of the Russell 3000 Index and the MSCI All Country World ex

USA Investable Market Index.101 As of the end of 2013 the Stock Account had underperformed

that benchmark for the past       5   and 10 years.102 CAPTRUST's July 31, 2013 report reflects that

the CREF Stock Account was in the bottom                     50`x'   percentile for 3/5 year risk- adjusted

performance and 3/5 year performance relative to peers.103 When compared against a 70 %/30%

mix of domestic and internal equities, the CREF Stock Account underperformed from 2000

through June 2010. See Exhibit 5.

         96.      Further, Large Company Blends are most appropriate for passive funds because

the market is well developed. In such a market, actively managed funds typically underperform


99 This categorization refers to large -capitalization, U.S. stocks and is commonly benchmarked using indices, such
as the S &P 500 index. Large cap blend domestic equity funds typically invest in domestic securities only. Cornell
communicated this large cap blend investment style to Plan participants. See Exhibit 5 analyzing benchmark
correlations.
100 As discussed below, the Plans should have obtained the lower cost institutional share of the Vanguard

International Stock Index Admiral.
101 College Retirement Equities Fund, Form N -CSR (Dec. 31, 2013),

https: / /www.sec.gov /Archives/ edgar/ data / 777535 /00009304 1314000983 /c76098_ncsr.htm.
102 College Retirement Equities Fund, Form N -CSR (Dec. 31, 2013).
1°3
    CORNELL020122; CORNELL015005.

                                                        35
  Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 37 of 67




passive     alternatives.    Consistent       with   this    well -known    principal,   CAPTRUST's    first

recommendation to Cornell was to include only                    a   passive Large Company Blend on both

provider platforms.104 Cornell followed this recommendation on Fidelity's platform, where it

offered only    a   passive Large Company Blend. Further, the massive size and number           of stocks   in

the CREF Stock Account makes it perform like an index fund; therefore, there is no value in

investing in the CREF Stock Account over               a    Large Company Blend index fund (or Foreign

Large Blend).

          97.       As of August 2010,    a   prudent fiduciary of a like plan at that time would not have

included the CREF Stock Account or would have removed it due to its consistent, long -term

underperformance relative to its own specified benchmark, its index -like behavior and high costs

versus readily available passive, low -cost options within the Plans. A prudent fiduciary would

not have included CREF Stock Account in Tier II in 2013 for the same reasons.

          98.       As noted above, the CREF Stock Account had exposure to 70% domestic
                                                                                                                 0
securities and 30% international securities. The same exposure could have been achieved

through the use of readily accessible alternatives- Vanguard Total Stock Market hrdex and the

Vanguard Total International Stock Index             -for    a   much lower cost and with better historical

performance.

          99.       As an alternative to mapping all CREF Stock Account assets in the Plans to the

Large Company Blend option, had Cornell mapped participant funds in the CREF Stock Account

pro rata between the Vanguard Total Stock Market hidex and the Vanguard Total International

Stock Index, they could have achieved the same asset allocation of participant funds, but with

better performance and lower costs.



104
      CORNELL019443.

                                                        36
                                                                                                                 o
        Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 38 of 67




o            100.        Had Cornell offered a mix of these Vanguard funds in place of the CREF Stock

                                                                                     2010, Plan participants would
    Account to achieve the desired equity exposure as of September              1,


    have gained an additional $14,414,259.79 in wealth.

            TIAA REAL ESTATE

             101.        The TIAA Real Estate Account is a real estate fund that intends to invest between

    75% and 85% in assets directly in real estate or real estate -related investments while producing

    returns primarily through rental income and appreciation.105 The fund invests between 15% and

    25% in liquid investments (essentially cash) to satisfy redemptions.106 The TIAA Real Estate

    Account also invests in a small portion in a Real Estate Investment Trust ( "REIT ") and other real

    estate related investment vehicles.107 Unlike REITs, the TIAA Real Estate Account invests

    directly in real estate properties.

             102.        The TIAA Real Estate Account identified a composite benchmark of 75%

o   NCREIF index, 20% in cash and 5% in the Wilshire RE Securities Index.108 As of the end of

    2009, the TIAA Real Estate Account consistently underperformed its own benchmarks for the

    preceding   3    and      5   years.109

             103.        By March 31, 2010, the TIAA Real Estate Account ranked dead last in its peer

    group for   1   -, 5 -,   and 10 -year periods.110 For the period ending June 30, 2010, the one year return

    for TIAA Real Estate listed in its quarterly 8 -K filed with the SEC was (- 10.19 %).111



    105 TIAA Real Estate Account Prospectus, May 1, 2010, p. 3.

    https: / /www.sec.gov/Archives /edgar /data/946 1 5 5/0 00093 04 1 3 1 0 002641/c60354_424b3.htm; TIAA Real Estate
    Account Prospectus, May 1, 2018,
    https: / /www. sec. gov /Archives /edgar/ data/ 946 1 5 5/0 0 01 628 2 80 1 800 5 465 /tiaa2018 pro.htm.
     °6
    1


        TIAA Real Estate Account Prospectus, May 1, 2010; TIAA Real Estate Account Prospectus, May 1, 2018, p. 3.
    107 TIAA Real Estate Account Prospectus, May 1, 2018.

    108 TIAA Real Estate Quarterly Analysis, Dec. 31, 2009,

    https: / /www.sec.gov/Archives /edgar/ data/ 946 1 5 5 / 00 00 93 041 3 1 00 0 1 2 96 /c60587_ex99- 1.htm.
    109 TIAA Real Estate Quarterly Analysis, Dec. 31, 2009.

    11° Sacerdote v. New York University trial exhibit PX0034, page 54 (CL00008036). See Sacerdote v. New York
    Univ., No. 16 -6284 (S.D. N.Y.), Doc. 253 -106, 253 -107. This "Fiduciary Diligence Report" prepared by Cammack

                                                            37
 Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 39 of 67




        104.    On July 31, 2013, when CAPTRUST indicated to the RPOC that TIAA Real

Estate did not have performance data, TIAA Real Estate Account's quarterly 8 -K, filed with the

SEC on May 13, 2013, indicated that as of quarter end March 31, 2013, TIAA Real Estate

underperformed the NCREIF Fund Index on a quarterly,          1   year,   3   year,   5   year, 10 year and since

inception basis.112

        105.    The TIAA Real Estate Account used varying benchmarks over time, and at one

point did not even provide a benchmark.113 It is apparent from CAPTRUST's July 31, 2013

report that they did not have a procedure in place to benchmark and evaluate the TIAA Real

Estate Account for the Plans. For the period just prior to the Plans' adoption of the TIAA Real

Estate Account into Tier II, CAPTRUST used different benchmarks to assess the TIAA Real

Estate Account for different university clients -the NCREIF Property Index for Corne11114 and

the DOW Jones US Select REIT for the University of Maine.115 In both instances, the TIAA Real

Estate Account underperformed the CAPTRUST's benchmark for the                            1   -, 3 -, 5- and 10 -year

rolling periods.116 An investment that offers no benchmark, or one in which the investment

advisor cannot determine a proper benchmark, is not prudent.          I   see no process in place by either

the RPOC or CAPTRUST to determine a proper benchmark or reconcile the conflicting

benchmarks. I see no evidence in the record of consideration of TIAA Real Estate's

underperformance to all of these stated benchmarks.




LaRhette as of March 31, 2010 is the type of performance data that investment consultants provide to plan
fiduciaries.
111
    TIAA _CORNELL00025534.
112 TIAA_CORNELL__00026051.

"3 See TIAA_CORNELL00025534; TIAA_CORNELL_00026051.
"4 CORNELL015005.


                                                                                                                        o
115
    EX178.
116
    CORNELL015005; EX178.

                                                   38
      Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 40 of 67




               106.           TIAA Real Estate had an expense ratio above the weighted expense ratio

    average'    17   for the TIAA investments within the Plans and 0.17% higher than the REIT ultimately

    offered on the Plans' Fidelity platform.118              I   see no evidence in the record that this cost

    differential was considered between the TIAA Real Estate Account and Cohen & Steers

    Institutional Realty Shares, or between the TIAA Real Estate Account and any other alternative

    REIT investment.

               107.           The TIAA Real Estate Account's large cash holdings represents lost opportunity

    costs, i.e., cash drag, in relation to a REIT. Cornell's CFO observed, "[i]f an investment can

    bring in   5     or   6   percent and cash can only bring in a couple of basis points" there is "opportunity

    cost lost" because cash doesn't earn a very good interest rate.119 Cornell's CFO accurately

    describes the cash drag that TIAA Real Estate experiences, i.e., the extremely low return on the

    large amount of cash the investment must hold brings down the overall return of the fund. I see

    no evidence in the record that the cash ratio within the TIAA Real Estate Account was

    considered by the RPOC or CAPTRUST when determining whether to retain the fund in the

    Plans.

               108.           A prudent manager applying the standards of the industry in 2010 and /or 2013

    would not have included TIAA Real Estate in Tier II or continued to use the TIAA Real Estate

    Account. I advise that 403(b) plans generally avoid real estate sector investments. To the extent a

    real estate investment was offered at those time, a REIT would have been appropriate. The

    Vanguard REIT Index Fund Institutional Shares is a reasonable and prudent choice. The VGNSX

    is a low -cost and          passively managed fund that offers similar exposure to income generating real


    117
        This weighted expense average is high based on the inclusion of many high cost funds within the Plans as
    described in this report.
    118 CORNELL020122.



o   119 Deposition of Joanne DeStefano, 54:21 -55:14.



                                                              39
  Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 41 of 67




property. The reported fees for the VGNSX as of May              1,   2010 were 13bps.120 The fees for TIAA        0
Real Estate Account were I06bps.121 Unlike TIAA Real Estate, it does not contain the

requirement of carrying large amounts of cash.

         109.         Had Cornell offered the Vanguard REIT Index Fund Institutional Shares fund in

place of the TIAA Real Estate Account to achieve the desired real estate exposure as of

September       1,   2010, Plan participants would have gained an additional $7,781,382.96 in wealth.

         110.         Had Cornell implemented a best of class investment menu consistent with prudent

fiduciary practices as of September         1,   2010, removed those funds that did not meet the criteria

for inclusion in the menu and mapped those funds to the best of class menu, Plan participants

would have gained an additional $370,372,654.30 in wealth.122 This number includes the lost

gain to the Plans' participants of $124,707,240 for mapping the Fidelity funds to the selected

menu; $202,078,109.32 for mapping the CREF Stock Account to the Vanguard Institutional

Index; $3,936,875.74 for mapping the TIAA Real Estate Account to the QDIA, and
                                                                                                                   0
$39,811,544.24 for mapping the remaining TIAA funds to the selected investment menu. The

total number was reduced $161,115 by excluding all mappings to the Federated Short-Term

Income fund. This is reflected in the number stated.

        B.            Imprudent retention of underperforming and imprudent Plan investments as
                      of September 1, 2010.

         111.        As recognized by the RPOC, the Plans' fiduciaries have an ongoing duty to

monitor all funds within the Plans. No prudent fiduciary would leave any unmonitored funds in

the Plans, especially when             confronted with information indicating many funds were

underperforming. That defeats the whole purpose of having                a   fiduciary. Cornell did not conduct


120 Vanguard Specialized Funds, Form N -1 A, May 28, 2010.
121
    TIAA Real Estate Account, Prospectus, May 1, 2010.


                                                                                                                   0
122
    I adopt the calculation contained in the Confidential Expert Report of Gerald Buetow, who calculated damages
based on the opinions and methods described in this report.

                                                        40
      Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 42 of 67




      any investment monitoring from August 2010 (and prior) until July 31, 2013. Had an objective

  analysis been conducted at or around August 2010 (and apart from the prudent practice to

  remove all investment options that are not included within the recommended investment menu as

  described above) there are numerous investment options that a prudent fiduciary would have

  removed based on a fundamental quantitative performance analysis.

            112.   A prudent fiduciary in August 2010 would have eliminated sector funds from the

  Plans. As of November 2012, Cornell recognized in its IPS that "investment managers generally

 will be expected to ... avoid unreasonable overweighting in a given investment, industry or

 sector. Volatility, as measured by Standard Deviation, should be within reasonable ranges for the

 given
 g     peer
       P    grou    P''   123   The IPS also P'             ` `the expense
                                             provides that, "W       P     ratio for     g investment
                                                                                         given
 should, in most cases, fall below the average expense ratio for the peer group. "124 CAPTRUST

 further recommended that sector funds should only be available through a brokerage window.125

            113.   Here, all of the sector funds had high expense ratios (up to 152bps). 126 The

 volatility of sector funds in the Plans is generally well above peer group ranges. Examples of

 sector funds with too much risk include Fidelity Natural Gas, Fidelity Select Energy Fund,

Fidelity Latin America and the Fidelity Gold Fund.

           114.    As of the end of the 2009 fiscal year, at least 100 funds should have been

removed from the Plans. Of these, 41                   funds within the Plans demonstrated major

underperfonnance concerns,127 50 were inappropriate sector funds and 9 had too short of a

performance history to be included in the Plans. A prudent fiduciary would have mapped these



123
    CORNELL013763.
124 CORNELL013763.
125
    CORNELL019443.
126
    Exhibit 3.
127
    These numbers include the CREF Stock Account and TIAA Real Estate Account which are
                                                                                        separately addressed
above.

                                                      41
 Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 43 of 67




funds to like asset classes within the best -in -class line up. When there is not a comparable asset

class within the best -in -class line up eliminated investment options should be mapped to the

QDIA, e.g. Fidelity Select Wireless should be mapped to the QDIA, Fidelity Large Cap Stock

should be mapped to the Vanguard Institutional Index on the TIAA menu. In this case, the QDIA

are target date funds. Cornell endorsed a similar process.128

         115.      An assessment of these funds as of December 31, 2009 is attached as Exhibit 6.

         116.     Had the Cornell removed the underperforming investments and those that were

inappropriate to be included in the Plans as of September                1,   2010, Plan participants would have

gained an additional $52,565,074 in wealth.129 This includes an additional gain of $17,671,468

for funds that showed major performance concerns, $34,813,816 for funds that
                                                                             work

inappropriate for the Plans (i.e. sector funds) and $79,790 for funds with too short of
                                                                                        a

performance history to be included in the Plans.

         C.       Retention of underperforming and imprudent Plan investments as of July
                                                                                                                   o
                  2013.

         117.      On July 31, 2013, CAPTRUST recommended that the RPOC consider the

replacement of all funds on the Fidelity platform except for Fidelity Freedom Funds (Target Date

Funds), PIMCO Total Return (PTTRX) and Fidelity Contrafund K (FCNKX).130 CAPTRUST
                                                                                      the
recommended that the RPOC either consider the replacement or freezing of all funds on

TIAA platform except TIAA -CREF Money Market (TCIXX), TIAA Traditional, CREF Social

Choice, TIAA -CREF Target Date Funds, CREF Stock, T. Rowe Price Large Company Growth,

American EuroPac Growth and TIAA Real Estate.




     CORNELL027852.

                                                                                                                   o
 128
     In this report, I refer to the calculations contained in the Confidential Expert Report of Gerald
                                                                                                       Buetow.
 129

 13° CORNELL020122.


                                                           42
          Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 44 of 67




                    118.         Effectively, CAPTRUST was giving their opinion on the best -in -class line up for

          both providers. There is no prudent reason documented by Cornell to deviate from that

          recommendation. As set forth above, those funds should have been removed many years prior.

                    119.         In addition to recommending the removal      of nearly all funds   in the Plans,

          CAPTRUST indicated to Cornell on July 31, 2013 that many funds were underperforming their

          3/5   year risk adjusted performance benchmark, their 3/5 year peer and style benchmarks or could

      not be quantitatively scored.131 These funds included the CREF Stock Account and TIAA Real

      Estate Account. CAPTRUST later informed Cornell that many of the funds in the Plans,

      including all of the sector funds, violated the IPS Cornell adopted in November 2012.132

                   120.         A prudent fiduciary would have adopted a best -in -class line up as recommended

      by CAPTRUST (subject to the removal                of the CREF Stock Account, TIAA Real Estate Account,
      BlackRock Investment Grade Bond, Federated Short-Term Income from the recommended

o    investment menu). Further, a prudent fiduciary would have eliminated all funds that did not meet

     the standard to be in the best -in -class line -up, including, but not limited to, all of the funds

     CAPTRUST recommended should be eliminated, the CREF Stock Account and TIAA Real

     Estate Account, funds that did not meet the standards of the IPS as evaluated by CAPTRUST,

    and funds that could not be scored on CAPTRUST's July 31, 2013 scorecard dashboard.

                  121.          Had Cornell followed CAPTRUST's recommendation and removed the identified

    investments with performance concerns or that were not scored and investments failing the IPS

    by October             1,   2013, and mapped their assets in accordance with the same mapping strategy

    described above, Plan participants would have gained an additional $148,651,884 in wealth.133

    This includes an additional gain of $31,344,058.00 for Fidelity funds, $100,806,738.00 for

    131 CORNELL020122.
    132
        CORNELL013288; EX167,
      133
          This funds mapped are represented in Exhibit 3.

                                                               43
 Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 45 of 67




mapping the CREF Stock Account to the Vanguard Institutional Index ($6 543 318 if mapped to                    o
the 70/30 Vanguard mix described above); $5,675,977.00 for mapping the TIAA Real Estate

Account to the QDIA ($8,575,965 if mapped to Vanguard REIT Index Fund Institutional Shares

fund) and $10,825,111.00 for mapping the remaining TIAA funds to the selected investment

menu.

           D.       Maintaining higher -cost share classes of Plan investments

           122.     As set forth above, prudent fiduciaries select the lowest cost institutional share

class available for plan investment options. The Plan fiduciaries did not offer the lowest cost

share classes for Plan mutual fund investments. The methodology for determining the Plans'

losses caused by including more expensive share classes in the Plans is to calculate the amount

that Plan participants paid through their investment in the higher-cost share class compared to the

amount they would have paid had the Plan fiduciaries maintained the lowest -cost share class

available. This can be determined by multiplying the mutual fund's beginning account balance
                                                                                                               o
by the differential in the reported annual expense ratios between the higher -cost and lower
                                                                                             -cost

institutional shares. This amount must then account for lost investment opportunity by using the

annual investment returns of the lower -cost shares.

            123.    Applying this methodology,           I   calculated the Plans' losses caused by the Plan

fiduciaries' failure to provide lower -cost share classes for the TIAA -CREF Lifecyle target date

funds. Had the Cornell Defendants provided the lower -cost share classes of these TIAA -CREF

mutual fund options from August 17, 2010 through December 31, 2011, and using the

investment returns of lower -cost shares to account for lost investment opportunity, the Plans

suffered $336,577 in losses.134 This methodology of calculating Plan losses should be applied to



  134   These calculations are contained in an accompanying spreadsheet to this report.

                                                             44
                                                                                                               o
Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 46 of 67




each investment option in the Plans for which Defendants failed to provide the lower-cost

version of the same mutual fund investment option.

Respectfully Submitted,




                                             45
  Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 47 of 67




                                      Materials Considered                                               0
In addition to the materials cited in my report, I considered the following documents:

       5500s for the Cornell University Retirement Plan of Endowed Colleges at Ithaca 403(b)
       Plan and the Cornell University Deferred Annuity 4O3(b) Plan
       Cornell University Retirement Plan Oversight Committee Meeting Minutes and Materials
       Materials prepared by the committee or third parties that were presented during the
       committee meetings
       Investment Policy Statements
       Contracts
       Fee Disclosures
       Invoices
       IPS
       Plan Documents
       Quarterly Assets
       Pleadings
       Quarterly Investment Reports
       Surveys
       All stamped deposition exhibits
       All documents used during depositions.
       All deposition transcripts
       FAQ Upcoming 4O3(b) Supplemental Retirement Plan Changes for Louisiana State
       University
                                                                                                             o
       University of Oklahoma Retirement Plan Management Committee February 15, 2013
       Meeting Minutes

And the following bates stamped documents:

                                           CORNELL013557                       CORNELL020299
        CAPTR_0005130                      CORNELL013558                       CORNELL020300
        CAPTR_0005425                      CORNELL014038                       CORNELL020301
        CAPTR_0005441                      CORNELL014041                       CORNELL020302
       CORNELLO13264                       CORNELLO14042                       CORNELL020303
       CORNELL013267                       CORNELL014043                       CORNELL020304
       CORNELL013268                       CORNELLO 14044                      CORNELL020305
       CORNELL013269                       CORNELL014045                       CORNELL020306
       CORNELLO13270                       CORNELL014334                       CORNELL020307
       CORNELLO13271                       CORNELLO14335                       CORNELL020591
       CORNELLOI 3492                      CORNELL014336                       CORNELL020638
       CORNELL013537                       CORNELLO14338                       CORNELL020660
       CORNELL013539                       CORNELL014339                       CORNELL028906
        CORNELLO 13540                     CORNELLO14341                       CORNELL028907
        CORNELL013555                      CORNELL020172                       CORNELL02S908

                                                                                                             o
                                                                                               Exhibit   1
Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 48 of 67




    CORNELL028909             CAPTR_0016522           TI AA_CORN ELL_00011970
    CORNELL0289I0             CAPTR_0016565           TI AA_CORNELL_00021339
    CORNELL028911            CORNELL025362            TI AA_CORNELL_00032741
    CORNELL028912            CORNELL025390                CORNELL025343
    CORNELL028913        TIAA_CORN ELL_00011306           CORNELL024111
    CORNELL028914        TIAA_CORNELL_00020831            CORNELL024112
TIAA_CORNELL_00001451        CORNELL016840                CORNELL011408
TIAA_CORNELL00001517         CORNELL016842                CORNELL024113
TIAA_CORNELL_00001553        CORNELL011416                CORNELL024114
TIAA_CORNELL_00001481        CORNELL027587                CORNELL024115
TIAA_CORNELL00001384     TI AA_C ORN ELL_00025 48 9       CORNELL024116
TIAA_CORNELL_00001417        CORNELLO 11420               CORNELLOI 1410
TIAA_CORNELL_00001584        CORNELL016839                CORNELL014375
TIAA_CORNELL_00000007    TIAA_CORNELL_0000006     1       CORNELL024124
TIAA_CORNELL_00035994        CORNELL021944                CORNELL011406
TIAA_CORNELL_00042002        CORNELL025334                CORNELLOI 1407
TIAA_CORNELL_00042017        CORNELL025340                CORNELL021930
TIAA_CORNELL_00000022        CORNELL024177                CORNELL025425
    CORNELL016846        TIAA_CORN ELL_00021727           CORNELL025426
TIAA_CORNELL00036237     TIAA_CORNELL00021442             CORNELL014456
TIAA_CORNELL_00042015    TIAA_CORNELL_00021536            CORNELL024123
    CORNELL027154        TIAA_CORNELL00025516             CORNELL015278
    CORNELL027163            CORNELL025342                CORNELL015279
    CORNELL027588            CORNELL003106                CORNELL024125
TIAA_CORNELL_00000026        CORNELL016844                CORNELL024126
    CORNELL015991            CORNELL011421                CORNELL014377
    CORNELL027140            CORNELL016838                CORNELL014479
   CORNELL027155 to          CORNELL016841                CORNELL011418
    CORNELL027589
                             CORNELL016845                CORNELL024179
    CORNELL027164
                             CORNELL027605            TI AA_CORNELL_00025541
    CORNELL027165
                             CORNELL011399                CORNELL024128
TIAA_CORNELL00021214
                             CORNELL011400                CORNELL024129
TIAA_CORNELL_0002103 2
                             CORNELL011401                CORNELL024130
TIAA_CORNELL_00025456
                             CORNELL021932                CORNELL024132
    CORNELLO 16843
                             CORNELL027604                CORNELL024134
    CORNELL011423
                             CORNELL021663                CORNELL024136
TIAA_CORNELL_00020947
                             CORNELLO 11417               CORNELL024138
    CORNELL025344
                             CORNELL022506                CORNELL024141
    CORNELL025345
                             CORNELL022536                CORNELL024143
    CORNELL025346
                             CORNELL022564                CORNELL024145
    CORNELL025347
                             CORNELL022565                CORNELL014355
    CORNELL025348
                             CORNELL025458                CORNELL014359
    CORNELL025349
                             CORNELL025460                CORNELL015313

                                   2


                                                                                Exhibit   1
Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 49 of 67




   CORNELL015315
   CORNELL011412
                             CORNELL019404
                             CORNELL019405
                                                      CORNELL011433
                                                      CORNELL015396
                                                                                         o
   CORNELL001058             CORNELL024194             CAPTR_0052645
   CAPTR_0052622             CORNELL024195            CORNELL015395
   CORNELL015323             CORNELL021931            CORNELL015399
   CORNELL019448             CORNELL007015            CORNELL015887
   CORNELL024150             CORNELL015340            CORNELL015888
   CORNELL024152             CORNELL015341            CORNELL015889
   CORNELL024154             CORNELL024199            CORNELL015890
   CORNELL024155             CORNELL012302            CORNELL015401
   CORNELL024156             CAPTR_0041246            CORNELL015402
   CORNELL024158            CORNELL_021892            CORNELL015403
   CORNELL024160             CORNELL015578            CORNELL015404
   CORNELL024162         TIAA_CORNELL_00022267        CORNELL015405
   CORNELL025524             CORNELL015362            CORNELL027623
   CORNELL014447             CORNELL015363            CORNELL027624
   CORNELL014450            CORNELL015364             CORNELL027625
   CAPTR   0015450          CORNELL015365             CORNELL015406
   CAPTR_0015475            CORNELL015377             CORNELL015407
   CORNELL006751            CORNELL015390             CORNELL015408
   CORNELL006753            CORNELL015366             CORNELL015410
   CORNELL006781            CORNELL015367             CORNELL015411
   CORNELL006782            CORNELL015368             CORNELL015412
   CORNELL015324            CORNELLOI 5369            CORNELL015413
   CORNELL024168            CORNELL015370          TIAA_CORNELL_00021950
   CORNELL024169            CORNELL015371          TIAA_CORNELL_00022059
   CORNELL024176            CORNELL011597             CORNELL011441
   CORNELL024180            CORNELL011599             CORNELL015473
   CORNELL011413            CORNELL011601             CORNELL015474
   CORNELL015325            CORNELL011603             CORNELL016059
   CORNELL024183            CORNELL015375             CORNELL024225
   CORNELL024184            CORNELL015376             CORNELL024226
   CORNELL024185            CORNELL027622             CORNELL027626
   CORNELL011344            CORNELL015389             CORNELL027627
   CORNELL024182             CAPTR_0015322            CORNELL027634
   CORNELL015994            CORNELL015392             CORNELL015419
   CORNELL021699             CAPTR_0015324            CORNELL015420
   CORNELL011425             CAPTR_0015503            CORNELL015422
   CORNELL011426             CAPTR_0015513            CORNELL016057
   CORNELL015823             CAPTR_0015723            CORNELL016058
   CORNELL015824             CAPTR_0015734            CORNELL027630
   CORNELL024188            CORNELL015394             CORNELL015908
   CORNELL024189            CORNELL011432             CORNELL015909

                                 3



                                                                           Exhibit   1
Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 50 of 67




    CORNELL015432                CORNELL007750            CAPTR_0047907
    CORNELL015433                CORNELL007758           CORNELL003529
    CORNELL015434                CAPTR_0019469           CORNELL016898
    CORNELL015435                CORNELL022009           CORNELL022007
    CORNELL015436                CORNELL022010           CORNELL022014
    CORNELL015437                CORNELL023606        TIAA_CORNELL_00000055
    CORNELL021726                CORNELL024853        TIAA_CORNELL_00042031
    CORNELL027633                CORNELL024854            CAPTR_0034689
    CORNELL015475                CORNELL024855        TIAA_CORNELL_00022479
    CORNELL024227                CORNELL024856            CAPTR_0020302
    CORNELL027629                CORNELL025220           CORNELL023609
    CORNELL027631                CORNELL025275            CORNELL001804
    CORNELL027635         TIAA_CORNELL00003 515       TIAA_CORNELL00025868
    CORNELL027628         TIAA_CORNELL00012719           CORNELL022070
    CORNELL027632         TI   AA_CORN ELL_00012722      CORNELL025205
    CORNELL015455         TIAA_CORNELL_00012726          CORNELL025206
    CORNELL027658         TI AA_CORNELL_00021841         CORNELL019950
    CORNELL015460         TI AA_CORNELL_00028878          CAPTR_0027318
    CORNELL015937         TI   AA_CORN ELL_00028915   TIAA_CORNELL_00043632
    CORNELL015942                CORNELL015580            CAPTR_0034556
    CAP TR 0020567               CORNELL016836            CAPTR   0052948
    CAPTR   0041249              CORNELL022008            CAPTR_0052952
    CORNELL015471                CORNELL022232           CORNELL014362
    CORNELL015472                CORNELL024545           CORNELL014364
    CORNELL021736                CORNELL015566        TIAA_CORNELL_00022837
    CORNELL015476                CORNELL015579        TIAA_CORNELL_00029216
    CORNELLOI9412                CAPTR_0047903        TIAA_CORNELL_00029218
    CORNELL024224                CORNELL015581        TIAA_CORNELL_00029220
    CORNELL024230                CORNELL015582           CORNELL003576
    CORNELL024231                CORNELL015583           CORNELL007070
    CORNELL015482                CORNELL015584           CORNELL001816
    CORNELL015486                CORNELL022077           CORNELL019568
    CORNELLO   1   5487          CORNELL022078            CAPTR_0018846
    CORNELL015489                CORNELLO 15163          CORNELL003581
   CORNELL015490                 CORNELL015164           CORNELL022076
   CORNELL015491                 CORNELL015165           CORNELL016834
TIAA_CORNELL_00033129            CORNELL021927           CORNELL016837
    CAPTR   0016832              CORNELL022011            CAPTR_0020513
TIAA_CORNELL_00025568            CORNELL022503            CAPTR_0047911
TIAA_CORNELL_0002057I            CORNELL022015           CORNELL004323
    CAPTR_0033178         TIAA_CORNELL_00025596          CORNELL014825
   CORNELL021910                 CORNELL022006           CORNELL019443
   CORNELL025735                 CORNELL022013           CORNELL019444

                                     4


                                                                              Exhibit   1
Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 51 of 67




 TIAA_CORNELL_00026009
     CAPTR_0020262
                                  CORNELL011481
                                  CORNELL012409
                                                        CORNELL022819
                                                        CORNELL024274
                                                                                   o
     CORNELL022755                CORN ELL020061        CORNELL014776
     CORNELL024392                CORNELL020064         CAPTR_0052728
 TIAA_CORNELL00025623             CORNELL011493         CORNELL001206
     CORNELL001937                CORNELL012410         CAPTR_0004432
     CAPTR_0052936                CORNELL020066         CAPTR_0004434
     CAPTR_0052941                CORNELL020841         CAPTR_0052792
     CORNELL003614                CORNELL020226         CAPTR_0052812
     CORNELL011643         TIAA_CORNELL_00026023        CAPTR_0005101
     CORNELL001940                CORN ELL022228        CAPTR_0005113
     CAPTR_0020321                CORNELL024263         CAPTR_0005114
     CORNELL011454                CORNELL016959         CAPTR_0005118
     CORNELL013432                CAPTR_0047924         CAPTR_0005125
     CORNELL013433                CORNELL011453         CAPTR_0005138
     CORNELL013435                CORNELL016983         CAPTR_0005143
     CORNELL013439                CORNELL022229         CAPTR_0005149
     CORNELL013440                CORNELL013763         CAPTR_0005155
     CORNELL013441                CORNELL004474         CAPTR_0005370
     CORNELL022241                CORNELL008149         CAPTR_0005411
     CORNELL022248                CORNELL008157         CAPTR_0005418
     CORNELL022249                CAPTR_0018845         CAPTR_0005426
     CORNELL001203                CAPTR_0036079         CAPTR_0005434
     CORNELL003642                CAPTR_0039749         CAPTR_0005533
     CORNELL019956                CORNELL013491         CAPTR_0005540
     CORNELL020053                CORNELL022918         CAPTR_0052969
     CORNELL020054                CORNELL024868         CAPTR_0052989
     CORNELL020194                CORNELL024869         CAPTR_0052996
     CORNELL020557                CORNELL025888         CAPTR_0005828
     CORNELL020560                CORNELL025890         CAPTR_0005829
     CORNELL020577                CORNELL025921         CAPTR_0005830
     CORNELL027033                CORNELL025922         CAPTR_0005831
     CORNELL013443                CORNELL025944         CAPTR_0053084
     CORNELL001329                CORNELL025976         CAPTR_0053087
     CORNELL011452         TIAA_CORN ELL_00004344       CORNELL022253
    CORNELL011455          TIAA_CORN ELL_00013504       CAPTR_0053423
    CORNELL011456          TIAA_CORN ELL_00013505       CORNELL001341
    CORNELL011463          TIAA_CO RN ELL_00013509      CORNELL001944
    CORNELL011464          TIAA_CORNELL_00022369        CORNELL011365
    CORNELL019957          TI   AA_CORN ELL_00043983    CORNELL011366
    CORNELL019959                 CORNELL014641         CORNELL019449
    CORNELL019960                 CAPTR_0014774         CAPTR_0053726
    CORNELL011472                 CAPTR_0015016         CORNELL013902

                                       5



                                                                         Exhibit   1
Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 52 of 67




    CORNELLO 13903            CORNELL014672           CORNELL014314
    CORNELL019987             CORNELL014673        TIAA_CORNELL00023414
    CORNELL022834             CORNELL014674        TIAA_CORNELL00043994
    CORNELL022835             CORNELL014675           CORNELL020115
    CORNELL0244405            CORNELL012536           CORNELL024454
    CORNELL014789             CORNELL014918            CAPTR_0053381
    CORNELL014790             CORNELL015161           CORNELL014847
    CORNELL015136             CORNELL020124           CORNELL014848
    CORNELL022836             CORNELL014797           CORNELL014850
    CORNELL028991             CORNELL014798           CORNELL014851
    CORNELL014295             CORNELL022255           CORNELL014867
    CORNELL022837              CAPTR_0052929          CORNELL014868
    CORNELL014793         T1 AA_CORNELL_00026051      CORNELL014870
    CORNELL028894             CORNELLO 15140          CORNELL014871
    CORNELL004521             CORNELL022916            CAPTR_0053362
    CORNELL021558             CORNELL022917            CAPTR_0053397
    CAPTR_0014706             CORNELLO11574           CORNELL013473
    CORNELL012432             CORNELL022922           CORNELL014834
    CORNELL022839             CORNELL022923           CORNELL014835
    CORNELL024373             CORNELL014808           CORNELL014838
    CAPTR_0014849             CORNELL014815           CORNELL014839
    CAPTR 0014851             CORNELL024443           CORNELL014840
   CORNELL024374              CORNELL014820           CORNELL014841
T1AA_CORNELL00022580          CORNELL014821           CORNELL014842
   CORNELL022842              CORNELL024441           CORNELL014843
   CORNELL022843              CORNELL024442           CORNELL014844
    CORNELL022844             CORNELL024444           CORNELL014845
    CORNELL022841              CORNELL024445          CORNELL014846
    CORNELL004551         TI AA_CORNELL_00023153      CORNELL014858
    CAPTR_0052617             CORNELL011367           CORNELL014859
    CAPTR_0052619             CORNELL024447           CORNELL014860
    CAPTR_0052725             CORNELL024448           CORNELL014861
    CORNELL024285            CORNELL014824            CORNELL014862
TIAA_CORNELL_00026037        CORNELL014826            CORNELL014863
    CAPTR_0003661             CAPTR_0050462           CORNELL014864
    CAPTR_0003664             CAPTR_0050482           CORNELL014865
    CAPTR_0003675             CAPTR_0053364           CORNELL014866
    CAPTR_0003677            CORNELL014831            CORNELL014875
    CORNELL024286            CORNELL014855             CAPTR_0050444
TIAA_CO RN ELL_00025652      CORNELL020614            CORNELL014837
    CAPTR_0038203             CAPTR_0038752           CORNELL014849
    CAPTR_0052980             CAPTR_0038756           CORNELL014852
    CAPTR_0052985            CORNELL013252            CORNELL014853

                                   6


                                                                          Exhibit   1
Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 53 of 67




    CORNELL014854
    CORNELL014857
                              CORNELL008345
                              CORNELL008358
                                                        CORNELL020241
                                                        CORNELL020589
                                                                                       o
    CORNELL014869             CORNELL019920             CAPTR_0010936
    CORNELL014872             CORNELL012507             CAPTR_0010937
    CORNELL014873             CORNELL015158             CAPTR_0010938
    CORNELL014874             CORNELL016137             CAPTR_0010940
    CORNELL016126             CORNELL002980             CAPTR_0010947
    CORNELL022257             CORNELL002983             CAPTR_0010948
    CORNELL004741             CORNELL007081             CORNELL004828
    CORNELL014836             CORNELL007084             CORNELL007095
    CORNELL014856             CORNELL007087             CORNELL007096
     CAPTR_0053520            CORNELL020350             CORNELLO11743
     CAPTR_0049754            CORNELL020635             CAPTR_0050442
    CORNELLOI 9890            CORNELL020657             CAPTR_0050479
    CORNELL019891             CORNELL020745             CORNELL015160
    CORNELL020121             CAPTR_0010728             CORNELL020125
     CAPTR_0047921            CAPTR_0050139             CORNELL019997
    CORNELL016370             CORNELL011737             CAPTR_0011688
    CORNELL016371             CORNELL020402             CORNELLOI 2510
    CORNELL020122             CORNELL020808             CAPTR_0050761
    CORNELL015162             CAPTR_0050141             CORNELL014687
    CORNELL016136             CAPTR_0050144             CORNELL014688
     CAPTR_0049995            CAPTR_0050168             CORNELL014689
    CORNELL020178             CORNELL015159             CORNELL014690
 TIAA_CORNELL_00026065        CORNELL015166             CAPTR_0011960
     CAPTR_0009964            CAPTR_0010764             CAPTR_0019325
     CAPTR_0009966            CAPTR_0010856             CORNELL011581
     CAPTR_0050081            CAPTR_0010857             CORNELL014900
     CAPTR_0010005             CAPTR_0010858            CORNELL016403
     CAPTR_0010007            CAPTR_0010863             CAPTR_0011958
     CAPTR_0010009            CAPTR_0010865             CORNELL001220
    CORNELL014683             CAPTR_0010866             CORNELL011580
    CORNELL014684             CAPTR_0050344             CORNELL011746
    CORNELL014685             CORNELL002669             CORNELL011747
    CORNELL020631             CORNELL003090             CORNELL011748
    CORNELL001216             CORNELL004825             CORNELL012513
    CORNELL015157             CORNELL004826             CORNELL014899
    CORNELL019940             CORNELL014894             CORNELL016402
    CORNELL019941             CORNELL014895             CORNELL020002
    CORNELL020155             CORNELL019995             CORNELL020171
    CORNELL020175             CORNELL019996             CORNELL020218
    CORNELL020666             CORNELL020106             CORNELL020250
    CORNELL007079             CORNELL020152             CORNELL020584

                                   7



                                                                         Exhibit   1
    Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 54 of 67




n      CORNELL020597
       CAPTR_0011963
                                 CORNELL020594
                                 CAPTR_0050990
                                                          CORNELL0000237
                                                          CORNELL0000267
       CAPTR_0012115             CAPTR_0051123             CORNELL014582
       CAPTR_0012123             CORNELL012537             CORNELL014954
       CAPTR_0050762             CORNELL012532             CORNELL026093
       CORNELL001991             CAPTR_0019280             CORNELL026175
       CORNELLO l 1654           CAPTR_0047918             CORNELL026198
       CORNELLO 12514            CORNELL012533         TIAA_CORN ELL_00005255
       CORNELL012515             CORNELL012534         TIAA_CORNELL00014390
       CORNELL013249             CORNELL014944         TIAA_CORNELL00014396
       CORNELL013250             CAPTR_0051629         TIAA_CORNELL00014423
       CORNELL013251         TIAA_CORNELL_00025677     TIAA_CORNELL_00022947
       CORNELL014901             CORNELL022261         TIAA_CORNELL_00043998
       CORNELL014903             CORNELL022263             CORNELL023026
       CORNELL016404             CAPTR_0013081             CORNELL023068
       CORNELL016406             CAPTR_0013171             CORNELL027401
       CORNELL020126             CAPTR_0013199             CORNELL027402
       CORNELL020156             CAPTR_0013612         TIAA_CORNELL00030031
       CAPTR_0012141             CAPTR_0051798         TIAA_CORNELL00026840
       CAPTR_0012144         TIAA_CORNELL_00023057     TIAA_CORN ELL_00030035
       CAPTR_0012147             CORNELL013778         TIAA_CORNELL_0003003 8
       CAPTR_0012170             CORNELL020006         TIAA_CORNELL00030048
       CORNELL001739             CORNELL020007         TIAA_CORNELL_00030051
       CORNELL001995             CORNELL016437         TIAA_CORNELL_0003 0055
       CORNELL002927             CORNELL016438         TIAA_CORNELL_00042370
       CORNELL011582         TIAA_CORNELL_00026079     TIAA_CORNELL_00042374
       CORNELL011749             CAPTR_0051956             CAPTR_0037317
       CORNELL011752             CORNELL012547             CAPTR_0037320
       CORNELL011761             CORNELL014935             CAPTR_0037325
       CORNELL012525             CORNELL020009             CAPTR_0052518
       CORNELL014904             CORNELL020013             CORNELL012332
       CORNELL014905             CORNELL020271             CORNELL012550
       CORNELL014906             CORNELL014946             CORNELL013490
       CORNELL014907             CORNELL014947         TIAA_CORNELL_00026093
       CORNELL015167             CAPTR_0052057             CORNELL014950
       CORNELL015168             CAPTR_0052060             CAPTR_0014661
       CORNELL016146            CAPTR_0052069              CAPTR_0014663
       CORNELLOI 6407           CORNELL014936              CAPTR_0014665
       CORNELL016408            CORNELL014941              CAPTR_0033163
       CORNELL020003             CAPTR_0047915             CAPTR_0033175
       CORNELL020094            CORNELL014943              CAPTR_0004284
       CORNELL020191            CORNELL014945              CORNELL002154
       CORNELL020229             CAPTR_0021863             CORNELL013494

                                     8



                                                                                Exhibit   1
Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 55 of 67




     CORNELL014951
     CORNELL014953
                               CORNELL014980
                                CAPTR_0015102
                                                         CAPTR_0002155
                                                         CAPTR_0002157
                                                                                       o
     CORNELL016512             CORNELL014982             CAPTR_0002219
     CAPTR_0015113             CORNELL016547             CAPTR_0002376
    CORNELL023268               CAPTR_0033782            CAPTR_0031752
     CAPTR_0014686              CAPTR_0037591            CAPTR_0031810
     CAPTR_0014689             CORNELL014639             CORNELL011587
     CORNELL014959         TIAA_CORNELL_00023954         CORNELL012630
     CORNELL016516         TIAA_CORNELL_00044003         CORNELL013266
     CAPTR_0014692              CAPTR_0031286            CORNELL013272
     CAPTR_0014694              CAPTR_0031289            CORNELL013530
     CORNELL012567              CAPTR_0031318            CORNELL013531
     CORNELL016518             CORNELL023232             CORNELL013532
     CORNELL016519             CORNELL023233             CORNELL013533
     CORNELL023057         TI AA_C O RN E LL_0002743 7   CORNELL013542
     CORNELL024592         TIAA_CORNELL_00027441         CORNELL013545
     CAPTR_0033200             CORNELL022282             CORNELL013554
     CAPTR_0033203         TIAA_CORNELL_00026121         CORNELL014036
     CORNELL022278             CORNELL014039             CORNELL014040
     CAPTR_0014785             CORNELL013544             CORNELL014046
     CAPTR_0014787             CORNELL016574             CORNELL014337
     CAPTR_0014788             CORNELL016589             CORNELL014340
     CORNELL015187             CORNELL011778             CORNELL014984
     CAPTR_0014789              CAPTR_0002259            CORNELL016559
     CAPTR_0014791              CAPTR_0002310            CORNELL016560
     CAPTR_0014792              CAPTR_0002318            CORNELL016561
     CAPTR_0014805              CAPTR_0031802            CORNELL016562
     CAPTR_0014688             CORNELL013541             CORNELL016573
     CAPTR_0014691             CORNELL013543             CORNELL016576
     CAPTR_0020647             CORNELL013556             CORNELL016579
     CORNELL014960             CORNELL016575             CORNELL016586
     CORNELL016517             CORNELL016577             CORNELL016587
 TIAA_CORN ELL_00000004        CORNELL016588             CORNELL016590
 TIAA_CORN ELL_00026107         CAPTR_0002216            CAPTR_0002210
     CAPTR_0031320              CAPTR_0002304            CAPTR_0002267
     CAPTR_0034032              CAPTR_0002362            CAPTR_0002271
     CORNELL014981              CAPTR_0031794            CAPTR_0002280
     CAPTR_0015075             CORNELL013265             CAPTR_0002289
     CORNELL007372             CORNELL013538             CAPTR_0002295
     CORNELL014979             CORNELL013550             CAPTR_0031782
     CAPTR_0034028             CORNELL014333             CAPTR_0031785
     CAPTR_0034030             CORNELL016580             CAPTR_0031792
     CAPTR_0034037             CORNELL016594             CAPTR_0031800

                                     9


                                                                         Exhibit   1
Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 56 of 67




    CAPTR_0031850            CORNELL024730         TIAA_CO RNELL_00044009
    CORNELLO 11660       TIAA_CORNELL_00000045     TIAA_CORNELL00042694
    CORNELL011661        TIAA_CORNELL_00000051         CAPTR_0003647
    CORNELL012335        TIAA_CORNELL_00036008         CORNELL022293
    CORNELL012631        TI AA_CORN ELL_00036014       CAPTR_0029460
    CORNELL013536            CAPTR_0002213             CORNELL015007
    CORNELL013546            CAPTR_0002307             CAPTR_0036915
    CORNELL013547            CAPTR_0002365             CORNELL015018
    CORNELL013548            CAPTR_0031797             CORNELL015019
    CORNELL013549            CORNELLOI3551         TIAA_CORN ELL_00026150
    CORNELL016174            CORNELL013552             CAPTR_0029756
   CORNELL016572             CORNELL013553             CORNELL011387
   CORNELL016582             CORNELL016578             CAPTR_0029771
   CORNELL016583             CORNELL016581             CAPTR_0029773
   CORNELL016585             CORNELL016591             CAPTR_0030629
   CORNELL016592             CORNELL016593             CAPTR_0030780
   CORNELL020298             CORNELL024546             CORNELL013288
   CORNELL028905         TIAA_CORN ELL_00025702        CORNELL014743
    CAPTR_0002302            CAPTR_0002368             CORNELL014744
    CAPTR_0002358        TIAA_CORNELL_00025729         CAPTR_0029970
    CAPTR_0002360            CORNELL011091             CORNELL024736
    CAPTR_0002416        TIAA_CORN ELL_00026136        CORNELL024737
   CORNELL011588         TI AA_CORNELL_00023 632       CORNELL014745
   CORNELL014332             CAPTR_0013586             CORNELL014746
   CORNELL014435             CAPTR_0029398         TIAA_CORNELL_00025741
   CORNELLO 19844            CORNELL015004             CAPTR_0004212
   CORNELL013263             CORNELL015006             CORNELLOI9975
   CORNELL014037             CORNELL026221         TI AA_CORNELL_00026164
   CORNELL019928             CORNELL026222             CAPTR_0030234
   CORNELL013566             CAPTR_0003959             CORNELL013285
    CAPTR_0004286            CAPTR_0004048             CAPTR_0013598
   CORNELL013567             CAPTR_0004213             CORNELL013286
    CORNELL013568            CAPTR_0018481             CORNELL013289
TIAA_CORNELL_00030507        CAPTR_0037857             CAPTR_0004600
    CORNELL019965           CORNELL0000297             CORNELL_019324
   CORNELL020224            CORNELL0000355             CORNELL019590
   CAPTR_0032933            CORNELL023310          TIAA_CORNELL_00024570
   CAPTR_0032934             CORNELL023311         TIAA_CORNELL_00044015
    CAPTR 0037833        TIAA_CORNELL_00006246         CAPTR_0025605
   CORNELL013573         TIAA_CORNELL_00015318         CORNELL015044
   CORNELL013574         TIAA_CORNELL_0001533 6        CORNELL015045
   CORNELL015005         TIAA_CORNELL_00015371         CORNELL009248
   CORNELL024729         TIAA_CORNELL_00023 524        CORNELL009263

                                  10


                                                                            Exhibit   1
Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 57 of 67




    CORNELL021566
    CORNELL021567
                          TIAA_CO RN ELL_00043 964
                          TIAA_CO RN ELL_00043 967
                                                          CAPTR_0013580                       o
    CAPTR_0004524         TIAA_CORN ELL_00044016          CAPTR_0008512
    CORNELL013300             CAPTR_0027310               CAPTR_0041127
    CORNELL013301         TIAA_CORNELL00024279            CAPTR_0043477
    CORNELL015071             CORNELL014459          TIAA_CORNELL_00002064
    CAPTR_0025528         TIAA_CORN ELL_00026207     TI AA_CORNELL_00025795
    CAPTR_0025574         TIAA_CORN ELL_00041742     T AA_CORNELL_00035914
                                                      I



    CORNELL011398         TI AA_CORNELL_00041743     TI AA_CORN ELL_00035942
TIAA_CORNELL_00026179     TI AA_CORNELL_00041750     TI AA_CORNELL_00035943
    CORNELL013304             CORNELL019832          TI AA_CORN ELL_00035975
    CORNELL013305             CORNELL011359          TI AA_CORN ELL_00026249
    CORNELL015077             CORNELL011362               CAPTR_0007462
    CORNELL010981             CAPTR_0013568               CAPTR_0007468
    CORNELL011394             CORNELL011360               CAPTR_0007469
    CAPTR 0013573             CORNELL013413               CAPTR_0007500
    CORNELL011395             CAPTR_0028183               CAPTR_0007501
    CORNELL011397             CORNELL024756               CAPTR_0007555
    CAPTR_0027417             CORNELL024750               CAPTR_0043375
    CORNELL011357             CORNELL024751               CAPTR_0007924
    CORNELL003409         TIAA_CORNELL_00024176           CAPTR_0007926
    CAPTR_0026280         TIAA_CORNELL_00024810           CAPTR_0043473
TIAA_CORNELL_00026193     TIAA_CORNELL_00025769           CAPTR_0043565
    CORNELL011712         TIAA_CORNELL_00026221
    CAPTR_0005206             CORNELL023441               CAPTR_0008485
    CORNELL011718             CORNELL023442               CAPTR_0013590
    CORNELL011719             CORNELL024769               CAPTR_0044456
    CORNELL011354             CORNELL024770               CAPTR_0010696
    CORNELL011358             CORNELL024772               CAPTR_00106I8
    CAPTR_0013594         TIAA_CORNELL_00038768           CAPTR_0012792
    CAPTR 0027364             CORNELL013412               CAPTR_0012830
    CORNELL011355             CAPTR_0013565               CAPTR_0042229
    CAPTR 0038206            CORNELL013414                CORNELL021042
   CORNELL0000419             CAPTR_0006755              CORNELL021078
   CORNELL0000481            CORNELL_024965          TIAA_CORNELL_00008549
    CORNELL011361             CORNELL024966          TI AA_CORNELL_00017487
TIAA_CORNELL_00007323     TIAA_CORNELL_00025224      TIAA_CORN ELL_00017505
TIAA_CORNELL_00016350     TIAA_CORNELL_00036239      TIAA_CORN ELL_00017535
TIAA_CORNELL_000163 68        CORNELL013800          TIAA_CORN ELL_00024684
TIAA_CORNELL_00016400         CORNELL013801          TIAA_CORNELL_0003 8669
TIAA_CORNELL_00024062     TIAA_CORNELL_00026235      TI AA_CORN ELL_0003 8707
TIAA_CORNELL_0003 8349        CAPTR_0006750          TIAA_CORNELL_00043965
TIAA_CORNELL_0003 83 87       CAPTR_0006751          TIAA_CORNELL_00043968

                                   11


                                                                                Exhibit   1
    Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 58 of 67




        CAPTR_0044513             CAPTR_0013561        TIAA_CORNELL_00040083
        CAPTR_0044939             CAPTR_0012262        TIAA_CORNELL_00043 966
        CAPTR_0009601             CAPTR_0013296        TIAA_CORNELL_00043969
        CAPTR_0009605             CAPTR_0013385             CAPTR_0015229
        CAPTR_0009705             CAPTR_0035943            CORNELL028139
        CAPTR_0009639             CAPTR_0045862            CORNELL029129
        CAPTR_0009630             CAPTR_0046666            CORNELL028138
       CORNELL027850          TIAA_CORNELL0002533 8        CORNELL029128
       CORNELL027851          TIAA_CORNELL_00039435         CAPTR_0005122
       CORNELL027852          TIAA_CO RNELL_00039448        CAPTR_0005142
        CAPTR_0009703             CAPTR_0012816             CAPTR_0005154
        CAPTR_0009759             CAPTR_0012855             CAPTR_0005161
        CAPTR_0009760             CAPTR_0012723             CAPTR_0005417
        CAPTR_0009842             CAPTR_0012728            CORNELL029125
        CAPTR_0009854             CAPTR_0012731         TI AA_CORNELL_00041591
        CAPTR_0009880             CAPTR_0012772             CORNELL029126
        CAPTR_0045002         TIAA_CORN ELL_00026288        CORNELL028143
        CAPTR_0009945         TIAA_CORNELL_00043 802        CAPTR_0016245
        CAPTR_0009946         TIAA_CORNELL_00025844         CORNELL029039
    TIAA_CORNELL_00024926         CAPTR_0013290             CORNELL029040
        CAPTR_0010165             CAPTR_0013291             CORNELL028135
                                  CAPTR_0013939             CORNELL028136
C       CAPTR_0010701
        CAPTR_0010703             CAPTR_0013943             CORNELL028144
        CAPTR_0010613             CAPTR_0014034             CORNELL029038
    TIAA_CORNELL_00026262         CAPTR_0046693             CORNELL029036
    TIAA_CORNELL_00038762         CORNELL027998             CORNELL029037
    TIAA_CORNELL_0003 8765        CAPTR_0012873             CAPTR_0019249
        CAPTR_0011460             CAPTR_0047975             CAPTR_0035131
        CAPTR_0011552             CAPTR_0013937             CORNELL028595
        CAPTR_0039673             CAPTR_0013938         TIAA_CORNELL_0003 8606
    TIAA_CORNELL_00039340         CAPTR_0014065             CAPTR_0020687
    TIAA_CORNELL_00039384         CAPTR_0015281             CORNELL006365
        CAPTR_0010611         TIAA_CORNELL_00043690         CORNELL021848
        CAPTR_0013583             CORNELL028141             CORNELL023396
    TIAA_CORNELL_00025821         CORNELL028142             CORNELL023615
        CAPTR_0048046             CORNELL029131             CORNELL028144
    TIAA_CORNELL_00026275         CORNELL029132         TIAA_CORNELL_00039690
        CAPTR_0010886         TIAA_CORNELL_00009829     TIAA_CORNELL_00040102
        CAPTR_0045959         TIAA_CORNELL_00018652     TIAA_CORN ELL_00041843
        CAPTR_0011455         TIAA_CO RNELL_00018669    TIAA_CORNELL_00044742
        CAPTR_0011456         TIAA_CORNELL_00018700




                                       12


                                                                                 Exhibit   1
Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 59 of 67




                             WENDY J. DOMINGUEZ, MBA
                              Current as of August 24, 2018
                                                                                                   o
                              Innovest Portfolio Solutions LLC
                              4643 S. Ulster Street, Suite 1040
                                     Denver, CO 80237
                                  (303) 694 -1900, ext. 301
                               wdominguez@innovestinc.com

 Through formal education, attainment of professional certifications and over 26 years of
 experience, Wendy has demonstrated expertise in investment management, retirement
 plan consulting and the duties and responsibilities of fiduciaries.

                                   Current Employment

 Innovest Portfolio Solutions LLC
 1996 - Present
 Denver, Colorado

 Wendy is the President and Co- Founder of Innovest Portfolio Solutions LLC, an
 investment adviser registered with the Securities and Exchange Commission pursuant to
 the Investment Advisers Act of 1940. Innovest provides investment consulting and
 retirement plan consulting services to its clients on a fee -only basis. Its institutional
 clients include fiduciaries, trustees and investment committees of retirement plans,
 foundations, endowments and nonprofit organizations Innovest institutional clients also
 include high net worth families Innovest provides consulting services to over 250
                                                                                                   o
 institutional clients with investment assets totaling over $23 billion.

 Investment Consulting Services

 In her role as an investment consultant, Wendy has ongoing consulting relationships with
 clients that include retirement plans, foundations and high net worth individuals.
 Consulting services provided to every client are based on the following prudent process
 (1) initial and ongoing analysis of the client's current situation and investment policies,
 (2) design of an investment portfolio with an asset allocation that meets the risk and
 return objectives of the client, (3) documentation in an investment policy statement, (4)
 selection of investment managers and other service providers, and (5) monitoring, which
 includes performance measurement and evaluation, and ongoing analysis of the entire
 investment program, including compliance with fiduciary responsibilities.

 Wendy is a member of the Innovest Board of Managers, which has final responsibility for
 all decisions regarding capital markets expectations, investment strategies, portfolio
 management and investment products.

 Wendy also leads the Retirement Plan Practice Group at Innovest which provides a forum
 for discussion of issues related to all Innovest retirement plan clients.

                                                                                               1
                                                                                                   o
    Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 60 of 67




C    Wendy shares supervisory responsibility for all Innovest clients because (1) she is on the
     Board of Managers and responsibility of the management of the firm (company policies
     and procedures are discussed at quarterly meetings), (2) she is on the Directors
     Committee (company policies and procedures are discussed at monthly meetings), (3) she
     leads the Retirement Plan Practice Group (see above), and (4) she is a senior investment
     consultant (all institutional clients at Innovest have two or more consultants assigned to
     their accounts, and all consultants occasionally assist with clients with whom they do not
     regularly work).

     Miscellaneous

     Wendy is an ERISA fiduciary with respect to the Innovest 401(k) Plan.


                 Professional Certifications, Education and Other Qualifications


     Securities Licenses

     Wendy passed the National Association of Securities Dealers (NASD) Series 7
     examination, General Securities Registered Representative, in 1993. She passed the
     NASD Series 63 and Series 65 examination, Uniform State Securities, in 1993.

     Education

     Wendy earned her BSBA in Finance from the University of Denver in 1991, graduating
     "Magna Cum Laude"

     Wendy earned her Master of Business Administration from the University of Denver in
     1992.

     Other Background
     In 2014, Wendy was named one of the 20 Most Influential Women in Benefit Advising in
     he nation by Employee Benefit Adviser. Wendy has also been designated as one of the
     Financial Times' Top 100 Women Financial Advisors.

     In 2014, Innovest Portfolio Solutions was named Plan Adviser Team of the Year by Plan
     Sponsor Magazine.

     In 2016, Wendy was appointed by the Governor of Colorado to serve on the Metropolitan
     State University Board of Trustees. In 2018, she was appointed to the Advisory Council
     of the University of Denver Reimann School of Finance in 2018.


     Published Articles

                                                                                             2
Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 61 of 67




 "Selecting the Right Target Date Fund Family for Your Plan" August 19, 2016, 401(k)
                                                                                       0
 Specialist Magazine.

 "The Good and Bad of Investment Committees and Boards" October 17, 2012, Pensions
 & Investments.

 "Retirement Plan Expenses Uncovered ", National Association of Governmental Defined
 Contribution Plans (NAGDCA).




                                                                                       o




                                                                                       o
     Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 62 of 67


                                         EXHIBIT   3
                  Confidential Expert Report of Wendy Dominguez
        Fidelity Fund Name                Ticker       Assets       Exp.
                                                                    Ratio
    A   Fidelity Canada                 FICDX          3,597,892    .77
    A   Fidélity Strategic Real Ret     FSRRX          2,470,140    .75
    A   Fidelity Spartan Emerging       FPMAX          114,157      .20
        Markets Index ADV
    A   Fidelity Emerging Markets       FEDDX          536,080      1.50
        Discovery
    A   Fidelity Total Emerging Markets FTEMX          224,993      1.40
    A   Fidelity Nordic                 FNORX          489,387      1.08
    A   Fidelity Spartan Global X -US   FSGDX          118,795      .18
        Adv
    A Fidelity Global High Income         FGHNX        199,050      1.07
    A Fidelity Spartan Inflation          FSIYX        190,735      .10
      Protected Index
    A Fidelity Strategic Advisers Core    FLAUX        5,171        .98
      Multi Manager
    A Fidelity Spartan Ext Market         FSEVX        3,766,224    .07
      Index Adv
    A Fidelity StK Sel Mid Cap            FSSMX        353,376      .59
    A Fidelity Spartan Real Es Index      FSRVX        206,398      .10

0   A
        Adv
        Fidelity Spartan Small Cap
        Index Adv
                                          FSSVX        158023       .16

    A   Fidelity Conservative Inc Bond    FCONX        266,843      .40
        Fund
    A   Fidelity Global Bond              FGBFX        253,860      .75
    A   Fidelity International Bond       FINUX        110,946      .75
    B   Fid Sel Comm Equip                FSDCX        441,338      .90
    B   Fid Sel Automotive                FSAVX        140,665      .90
    B   Fid Sel Gold                      FSAGX        5,437,508    .89
    B   Fid Sel Med Eq Sys                FSMEX        1,348,764    .84
    B   Fid Medical Del                   FSHCX        680,252      .86
    B   Fid Sel Evn Alt Energy            FSLEX        214,925      1.01
    B   Fid Disciplined Eqty K            FDEKX        1,326,872    .39
    B   FID Magellan K                    FMGKX        18,609,364   .43
    B   Fid Independence K                FDFKX        2,047,521    .66
    B   Fidelity Janus Twenty T           JAVLX        1,653,511    .81
    B   Fidelity Blue Chip Value          FBCVX        887,239      .77
    B   Fidelity Alger midcap Growth I    ALMRX        960,615      1.23
    B   Fid Strategic Inc                 FSICX        7,265,417    .70
    B   FID Global Comdty Stk             FFGCX        196,189      1.10

u   B   Fidelity Pimco Low Dur Inst.      PTLDX        1,759,420    .46
Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 63 of 67


                                EXHIBIT   3
             Confidential Expert Report of Wendy Dominguez
B   Fid Small Cap Stock
    Fid Sel Wireless
                                 FSLCX
                                 FWRLX
                                              2,808,496
                                              913,077
                                                             1.12
                                                             .90
                                                                         0
C
C   Fid Convertible Sec          FCVSX        1,480,154      .76
C   Fid Emerging Mkts K          FKEMX        4,913,320      .87
C   Fid Sel Natural Gas          FSNGX        1,053,662      .86
C   Fid Sel Financial            FIDSX        351,077        .90
C   Fid Sel Brokerage            FLSBX        170,919        1.52
C   Fid Intl Value               FIVLX        151,427        1.13
C   Fid Intl Small Cap           FISMX        1,091,812      1.36
C   Fid Intl Sm Cap Opp          FSCOX        621,312        1.47
C   Fid Intl Real Estate         FIREX        784,555        1.19
C   Fid Focused High Inc         FHIFX        138,879        .82
C   Fid Sel Transport            FSRFX        307,033        .88
C   Fid Sel Air Transport        FSAIX        125,922        .96
C   PIMCO Total Return Inst      PTTRX        13,026,621     .46
C   Fid Sptn US Bond Index IS    FXSTX        6,452,619      .07
C   Fid Invest Gr Bd             FBNDX        3,091,654      .45
C   Fid INtermed Bond            FTHRX        1,869,386      .45
C   Domini Social Eqty R         DSFRX        2,045,337      .90
C   Fid Export Multi K           FEXKX        3,977,629      .65
C
C
C
    Fid Fidelity Fund K
    Fid Equity Income K
    Fid Equity Div Income K
                                 FFIDX
                                 FEIKX
                                 FETKX
                                              2,926,850
                                              6,403,808
                                              6,403,808
                                                             .43
                                                             .54
                                                             .54
                                                                         0
C   Fid Stk Sel Lg Cap Value     FSLVX        1,040,832      .57
C   Fid Levergd Co Stk K         FLCKX        3,738,870      .69
C   Fid Growth Strat K           FAGKX        2,143,393      .48
C   Fid Asset Mgr 70%            FASGX        15908,873      .77
C   Fid Short Term Bond          FSHBX        1,882,482      .45
C   Fid Stk Sel Sm Cap           FDSCX        1,277,113      1.07
C   JHancock Small Company A     JCSAX        1,150,004      1.50
C   Fid Sel Electronics          FSELX        544,782        .84
C   Fid Sel Utilities            FSUTX        1,055,595      .86
C   Fid Global Strat             FDYSX        333,647        1.08
D   Fid Float Rt Hi Inc          FFRHX        2,105,546      .71
D   Fid Asset Mgr 20%            FASIX        3,248,371      .54
D   Fid Sel Leisure              FDLSX        718,778        .86
D   Fid Sel Constrhouse          FSHOX        393,947        .96
D   Fid Sel Natural Res          FNARX        1,730,454      .84
D   Fid Sel Energy Svcs          FSESX        1,657,859      .82
D   FID Sel Consumer Fin         FSVLX        1,059,96       .95
D   Fid Overseaks K              FOSKX        4,322,237      .51
D   Fid Sel Biotech              FBIOX        4,543,878      .83

                                                                         0
    Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 64 of 67


                                        EXHIBIT   3
                  Confidential Expert Report of Wendy Dominguez
D     Fid Capital Income                  FAGIX       3,508,631    .77
D     Fid High Income                     SPHIX       2,873,904    .76
D     Fid GNMA                            FGMNX       2,739,513    .45
D     Fid sptn Int Tr Index Adv           FIBAX       459,052      .10
D     Fid Intm Govt Income                FSTGX       394,259      .45
D     Fid Total Bond                      FTBFX       4,355,258    .45
D     Fid Mortgage Sec                    FMSFX       287,467      .45
D     Fid Japan Small Co                  FJSCX       356,866      1.05
D     Fid Japan                           FJPNX       282,436      1.09
D     Fid Growth Inc K                    FGIKX       7,015,854    .54
D     Fid Dividend Gr K                   FDGKX       6,367,035    .77
D     Fid Value Discov K                 FVDKX        350,879      .68
D     Fid Growth Disc K                  FGDKX        742,797      .64
D     Fid Fifty                          FFTYX        702,862      .94
D     Fid Strategic Div Inc              FSDIX        2,145,217    .81
D     Fid sptn Lt Tr Inx Adv             FLBAX        307,124      .10
D     Ariel Fund                         ARGFX        2,517,919    1.06
D     Ariel Appreciation                 CAAPX        1,695,133    1.17
D     MSIF Mid Cap Growth I              MPEGX        591,687      .71
D     Franklin SmMidCap Growth A         FRSGX        360,402      .99
D     Fid Value K                        FVLKX        5,585,461    .54
D     Fid Asset Mgr 50%                  FASMX        10,710,143   .70
D     Fid Asset Mgr 60%                  FSANX        48,144       .78
D     Fid Real Estate Inc                FRIFX        2,159,122    .90
D     Fid Small Cap Growth               FCPGX        842,088      1.03
S     Fid. Pacific Basin                 FPBFX        4,179,647    1.28
S     Fid. Emerging Asia                 FSEAX        1,399,394    .94
S     Fid Europe                         FIEUX        2,515,696    .83
S     Fid Latin America                  FLATX        3,172,760    1.02
S     Fid China Region                   FHKCX        4,453,868    1.04
S     Fid EMEA                           FEMEX        120,494      1.37
S     Templeton Developing Markets       TEDMX        357,554      1.71
      A
S     Fid   Sel Consumer Staples Port    FDFAX        1,077,573    .83
S     Fid   Sel Retailing Portfolio      FSRPX        611,563      .90
S     Fid   Sel Multimedia Portfolio     FBMPX        509,327      .90
S     Fid   Sel Consumer Discret Port    FSCPX        74,535       .89
S     Fid   Telecom and Utilities        FIUIX        457,830      .83
S     Fid   Select Energy Portfolio      FSENX        2,586,657    .83
S     Fid   Sel Defense & Aero Port      FSDAX        1,106,358    .86
S     Fid   Sel Industrial Equip Port    FSCGX        184,828      .84
S     Fid   Sel Industrials Portfolio    FCYIX        253,241      .87
    Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 65 of 67


                                      EXHIBIT     3
                   Confidential Expert Report of Wendy Dominguez
S     Fid   Sel Insurance Port            FSPCX        96,515                  .89
S     Fid   Sel Banking Portfolio         FSRBX        234,846                 .88
S     Fid   Sel Chemicals Portfolio       FSCHX        1,163,145               .85
S     Fid   Sel Materials Portfolio       FSDPX        1,405,845               .85
S     Fid   Sel Health Care Portfolio     FSPHX        2,123,962               .80
S     Fid   Sel Pharmaceuticals Port      FPHAX        562,728                 .89
S     Fid   Sel Telecommunications Port   FSTCX        293,567                 .90
S     Fid   Sel Computers Portfolio       FDCPX        756,354                 .86
S     Fid   Sel Software & Comp Port      FSCSX        1,642,853               .82
S     Fid   Sel Technology Portfolio      FSPTX        1,808,199               .82
S     Fid   Sel IT Services Portfolio     FBSOX        371,878                 .91


       TIAA Fund         Ticker      Assets           Assets       Combined Exp.
            Name                   101161           101160          Value   Ratio
A    TIAA Real          QREARX/ 35,131,156        27,532,723       62,663,879        .92
      Estate            TREA#
C    CREF Stock         QCSTRX 361,730,232        170,838,189 532,568,421 .49
D    TIAA -CREF         TIBFX   2,537,010         2,499,306   5,036,316   .35
     Bond Plus -Inst
D    TIAA -CREF
     Lg -Cap Val -
     Inst
                        TRLIX      4,612,112      4,681,267        9,293,379         .46
                                                                                           0
D     CREF Bond         CBND#                                      92,255,765        .45
     Market
E     CREF Money        CMMA#                                      57,844,402        .42
     Market
E     CREF              CILB#                                      74,821,967        .45
  Inflation -
  Linked Bond
E CREF Equity           CEQX#                                      73,549,914        .43
  Index
E Cref Growth           CGRW#                                      93,580,517        .47
E CREF Global           CGLB#                                      96,057,641        .52
  Equities
D WA Core Plus          WACPX      1,543,898      1,440,384        2,984,282         .45
  Bond Portfolio




                                                                                           o
           Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 66 of 67


                                                    EXHIBIT       3
                         Confidential Expert Report of Wendy Dominguez
 Provider                                           Asset Value
                                                                                                         Totals
                   A             B              C                 D           E             S

Fidelity
               $13,062,070   $45,778,096   $87,376,452    $76,120,323                   $33,521,217   $255,858,158

TIAA           $62,663,879                 $532,568,421   $109,569,742   $395,854,441                 $1,100,656,483
Combined
Asset Values   $75,725,949   $45,778,096   $619,944,873   $185,690,065   $395,854,441   $33,521,217   $1,356,514,641
Investment Growth*
Time Period: Since Common Inception (12/30/2000) to 6/30/2010

180.0

160.0

140.0

120.0

100.0

80.0

60.0
                         2001                     2002                       2003                    2004                    2005                    2006                     2007                             2008                                  2009   2010

-    CREF Stock R1                                                                     70% U.S., 23%   Intl,   7%   EM                                                  MSCI ACWI NR USD

Equity Sectors*

                                                               Equity         Equity        Equity             Equity          Equity                                                Equity
                                                                Econ           Econ           Econ              Econ            Econ         Equity              Equity                 Econ               Equity                        Equity             Equity
                                           Portfolio                                                                                            Econ              Econ                                          Econ                      Econ                  Econ
                                                            Sector          Sector      Sector                 Sector  Sector                                                   Sector
                                               Date                                                                                  Sector                      Sector                                Sector        Sector       Sector
                                                              Basic     Consumer     Financial                Real  Consumer
                                                                                                                              Healthcare                    Utilities % Communication               Energy % Industrials % Technology
                                                       Materials %      Cyclical % Services              Estate % Defensive %                                              Services


CREF Stock R1                         6/30/2010                 6.13          10.11          16.41              2.25           10.01           10.69               3.63                 4.29                    9.47                     12.74              14.28
Russell 3000 TR USD                   6/30/2010                 3.48           9.48          14.94              2.71           10.52           12.15              3.62                  3.70                    9.71                     12.45              17.24
MSCI EAFE NR USD                      6/30/2010                10.59           9.43          21.05              2.95           10.90            9.12              5.42                  5.86                    7.19                     11.87                  5.62
MSCI EM NR USD                        6/30/2010                15.72           7.11          23.38              1.96            5.90            0.92              3.81                  8.30                   13.08                      5.75              14.05
MSCI ACWI NR USD                      6/30/2010                 8.82           8.28          18.71              2.14           10.17            8.97              4.27                  5.25                   10.75                     10.56              12.09
70% U.S., 23%        Intl, 7%   EM    6/30/2010                 5.95           9.30          16.92              2.71           10.29           10.68              4.05                  4.51                    9.37                     11.85              14.36


Correlation Matrix: 5 -Years Ending 6/30/2010                                                                            Correlation Matrix:                9 -Years Ending           6/30/2010 **
Time Period: 7/1/2005 to 6/30/2010                                                                                       Time Period: 7/1/2001 to 6/30/2010
                                              1            2             3             4         5                  6                                                     1             2                  3                   4                 5          6
1     CREF Stock R1                                                                                                      1     CREF Stock R1
2      Russell 3000 TR USD
                                          Mill
                                          11.111111111111                                                                2     Russell 3000 TR USD                -111111111
3      MSCI EAFE NR USD                                                                                                  3     MSCI EAFE NR USD
                                          1101111111111111                                                                                                                           ....:.::::..                      .............._
4      MSCI EM NR USD                                                                                                    4     MSCI EM NR USD
5      MSCI ACWI NR USD                                                                                                  5     MSCI ACWI NR USD
                                                                                                                                                                                                                                                                       Case 1:16-cv-06525-PKC-JLC Document 226-2 Filed 01/25/19 Page 67 of 67




                                          111.111111                                                                                                                  1111.111111=1111111111.111111111111111
6     70% U.S., 23% Int'I, 7%        EM                                                                                  6     70% U.S., 23%        Intl,   7%   EM
                                          111101111111.1111111.11111111111111111111111111111                                                                                    111111111            ._.           11111         ._       11111111MM
01.00 to 0.80            0.80 to 0.60             0.60 to 0.40               0.40 to 0.20         0.20 to 0.00           21.00 to 0.80          =   0.80 to 0.60              0.60 to 0.40                     0.40 to 0.20                       0.20 to 0.00
    0.00 to -0.20        -0.20 to -0.40           -0.40 to -0.60             -0.60 to -0.80       -0.80 to -1.00             0.00 to -0.20          -0.20 to -0.40            -0.40 to -0.60                   -0.60 to -0.80                     -0.80 to -1.00
Source: Morningstar Direct
                                                       =
                                           *70% U.S., 23% Intl, 7% EM custom becnhmark is comprised of 70% Russell 3000 Index, 23% MSCI EAFE Index, 7% MSCI Emegring Market Index
                                           * *Correlation table ran for trailing 9 -years ending
                                                                                                 6/30/2010, as the MSCI Emerging Markets index was incepted in 2001.
